Exhibit 10.1

 

Published CUSIP Number:  09186EAA4

 

SECOND AMENDED AND RESTATED CREDIT AND TERM LOAN AGREEMENT

 

Dated as of January 11, 2019

 

among

 

BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP,

a Delaware limited partnership,
as the Borrower

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent, a Swing Line Lender and an L/C Issuer,

 

The Other Swing Line Lenders Party Hereto,

 

The Other L/C Issuers Party Hereto,

 

PNC BANK, NATIONAL ASSOCIATION,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

and

 

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

 

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

PNC CAPITAL MARKETS LLC

 

WELLS FARGO SECURITIES, LLC,

 

and

 

JPMORGAN CHASE BANK, N.A.

As Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

DEFINED TERMS

1

1.02

OTHER INTERPRETIVE PROVISIONS

40

1.03

ACCOUNTING TERMS

41

1.04

ROUNDING

42

1.05

TIMES OF DAY

42

1.06

LETTER OF CREDIT AMOUNTS

42

1.07

INTEREST RATES

42

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

42

 

 

 

2.01

THE LOANS

42

2.02

BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS

43

2.03

LETTERS OF CREDIT

45

2.04

SWING LINE LOANS

54

2.05

PREPAYMENTS

57

2.06

TERMINATION OR REDUCTION OF COMMITMENTS

58

2.07

REPAYMENT OF LOANS

58

2.08

INTEREST

59

2.09

FEES

60

2.10

COMPUTATION OF INTEREST AND FEES; RETROACTIVE ADJUSTMENTS OF APPLICABLE RATE

61

2.11

EVIDENCE OF DEBT

61

2.12

PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK

62

2.13

SHARING OF PAYMENTS BY LENDERS

64

2.14

EXTENSION OF MATURITY DATE IN RESPECT OF THE REVOLVING CREDIT FACILITY AND THE
TERM FACILITY

64

2.15

INCREASE IN TOTAL CREDIT EXPOSURE

65

2.16

CASH COLLATERAL

66

2.17

DEFAULTING LENDERS

67

2.18

ADDITION AND REMOVAL OF UNENCUMBERED PROPERTIES

70

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

70

 

 

 

3.01

TAXES

70

3.02

ILLEGALITY

74

3.03

INABILITY TO DETERMINE RATES

75

3.04

INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS

77

3.05

COMPENSATION FOR LOSSES

79

3.06

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

79

3.07

SURVIVAL

80

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

80

 

 

 

4.01

CONDITIONS OF INITIAL CREDIT EXTENSION

80

4.02

CONDITIONS TO ALL CREDIT EXTENSIONS

82

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

82

 

 

 

5.01

EXISTENCE, QUALIFICATION AND POWER

82

5.02

AUTHORIZATION; NO CONTRAVENTION

83

5.03

GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS

83

5.04

BINDING EFFECT

83

5.05

FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT

83

5.06

LITIGATION

84

5.07

NO DEFAULT

84

5.08

OWNERSHIP OF PROPERTY; LIENS

84

 

i

--------------------------------------------------------------------------------



 

5.09

ENVIRONMENTAL COMPLIANCE

84

5.10

TAXES

84

5.11

ERISA COMPLIANCE

84

5.12

SUBSIDIARIES; EQUITY INTERESTS

85

5.13

MARGIN REGULATIONS; INVESTMENT COMPANY ACT

86

5.14

DISCLOSURE

86

5.15

COMPLIANCE WITH LAWS

86

5.16

TAXPAYER IDENTIFICATION NUMBER

87

5.17

INTELLECTUAL PROPERTY; LICENSES, ETC.

87

5.18

REIT STATUS

87

5.19

UNENCUMBERED PROPERTIES

87

5.20

OFAC

89

5.21

ANTI-CORRUPTION

89

5.22

SOLVENCY

89

5.23

EEA FINANCIAL INSTITUTIONS

89

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

89

 

 

 

6.01

FINANCIAL STATEMENTS AND OTHER INFORMATION

90

6.02

NOTICES

91

6.03

PAYMENT OF TAXES

92

6.04

PRESERVATION OF EXISTENCE, ETC.

92

6.05

MAINTENANCE OF PROPERTIES

92

6.06

MAINTENANCE OF INSURANCE

92

6.07

COMPLIANCE WITH LAWS

92

6.08

BOOKS AND RECORDS

92

6.09

INSPECTION RIGHTS

93

6.10

USE OF PROCEEDS AND LETTERS OF CREDIT

93

6.11

REIT STATUS

93

6.12

SUBSIDIARY GUARANTEES

93

6.13

RELEASE OF GUARANTORS

94

6.14

INVESTOR GUARANTIES

94

6.15

ANTI-CORRUPTION LAWS; SANCTIONS

95

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

95

 

 

 

7.01

LIENS

95

7.02

INVESTMENTS

95

7.03

FUNDAMENTAL CHANGES

95

7.04

RESTRICTED PAYMENTS

96

7.05

CHANGE IN NATURE OF BUSINESS

96

7.06

TRANSACTIONS WITH AFFILIATES

96

7.07

SANCTIONS

96

7.08

USE OF PROCEEDS

97

7.09

FINANCIAL COVENANTS

97

7.10

EXCHANGE PROPERTY; EXCHANGE FEE TITLEHOLDERS

98

7.11

CHANGES TO ADVISORY AGREEMENT

98

7.12

SANCTIONS

98

7.13

ANTI-CORRUPTION LAWS

99

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

99

 

 

 

8.01

EVENTS OF DEFAULT

99

8.02

REMEDIES UPON EVENT OF DEFAULT

100

8.03

APPLICATION OF FUNDS

101

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

102

 

 

 

9.01

APPOINTMENT AND AUTHORITY

102

9.02

RIGHTS AS A LENDER

102

9.03

EXCULPATORY PROVISIONS

102

 

ii

--------------------------------------------------------------------------------



 

9.04

RELIANCE BY ADMINISTRATIVE AGENT

103

9.05

DELEGATION OF DUTIES

104

9.06

RESIGNATION OR REMOVAL OF ADMINISTRATIVE AGENT

104

9.07

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

106

9.08

NO OTHER DUTIES, ETC.

106

9.09

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

106

9.10

LENDER REPLY PERIOD

107

9.11

CERTAIN ERISA MATTERS

107

 

 

 

ARTICLE X. MISCELLANEOUS

108

 

 

 

10.01

AMENDMENTS, ETC.

108

10.02

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION

111

10.03

NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT

113

10.04

EXPENSES; INDEMNITY; DAMAGE WAIVER

113

10.05

PAYMENTS SET ASIDE

115

10.06

SUCCESSORS AND ASSIGNS

116

10.07

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

121

10.08

RIGHT OF SETOFF

122

10.09

INTEREST RATE LIMITATION

122

10.10

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

122

10.11

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

123

10.12

SEVERABILITY

123

10.13

REPLACEMENT OF LENDERS

123

10.14

GOVERNING LAW; JURISDICTION; ETC.

125

10.15

WAIVER OF JURY TRIAL

126

10.16

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

126

10.17

ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS

126

10.18

USA PATRIOT ACT

127

10.19

TIME OF THE ESSENCE

127

10.20

ENTIRE AGREEMENT

127

10.21

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

127

10.22

AMENDMENT AND RESTATEMENT

128

 

iii

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED CREDIT AND TERM LOAN AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AND TERM LOAN AGREEMENT is entered into
as of January 11, 2019, among BLACK CREEK DIVERSIFIED PROPERTY  OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Borrower), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer, and the other Swing Line Lenders and L/C Issuers from
time to time party hereto.

 

The Borrower has requested that the Lenders provide a credit facility, and the
Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Adjusted EBITDA” means Consolidated EBITDA less, with respect to Properties
owned by the Consolidated Group, the Capital Expenditure Reserve, and less, with
respect to Properties owned by Unconsolidated Affiliates, the Consolidated Group
Pro Rata Share of the Capital Expenditure Reserve.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Advisory Agreement” means that certain Second Amended and Restated Advisory
Agreement (2018), dated as of January 1, 2019, by and among the Borrower, the
Trust, and Black Creek Diversified Property Advisors LLC, as the same may be
amended, revised, supplemented or otherwise modified in accordance with the
terms hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, provided, however, that in no
event shall the Administrative Agent or any Lender or any of their respective
Affiliates be deemed for purposes hereof to be an Affiliate of Borrower or any
other Loan Parties.

 

“Agent Parties” has the meaning specified in Section  10.02.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

1

--------------------------------------------------------------------------------



 

“Agreement” means this Amended and Restated Credit and Term Loan Agreement.

 

“Alternative Value” means, for any Property, (i) during the period beginning on
the date (if any) that such Property first became classified as a Lease-Up
Property and ending on the last day of the 8th full fiscal quarter beginning
thereafter, the then Estimated Fair Market Value for such Property or the
Consolidated Group Pro Rata Share of the then Estimated Fair Market Value for
such Property if owned by an Unconsolidated Affiliate, (ii) during the period
beginning on the first day after the period described in clause (i) above ends
and ending on the last day of the 4th full fiscal quarter beginning thereafter,
95% of the then Estimated Fair Market Value for such Property or the
Consolidated Group Pro Rata Share of the then Estimated Fair Market Value for
such Property if owned by an Unconsolidated Affiliate, and (iii) beginning on
the first day after the period described in clause (ii) above ends and
thereafter, 90% of the then Estimated Fair Market Value for such Property or the
Consolidated Group Pro Rata Share of the then Estimated Fair Market Value for
such Property if owned by an Unconsolidated Affiliate.  Notwithstanding the
foregoing, if on any date of calculation of Alternative Value for any Property,
the requirements relating to the appraisal for such Property as set forth in the
definition of Estimated Fair Market Value are not satisfied, then the Alternate
Value of such Property shall be determined by capping Net Operating Income or
Unencumbered Property NOI, as applicable, as set forth in clause (ii) of the
definitions of Property Value and Unencumbered Property Value, as the case may
be.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the principal amount of such Term
Lender’s Term Loans at such time, and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, as any such Applicable Percentage for the respective
Facility may be adjusted as provided in Section 2.15.  If the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments, and to any Lender’s status
as a Defaulting Lender at the time of determination.  The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, in respect of the Revolving Credit Facility and the
Term Facility, the applicable percentage per annum set forth below determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section  6.01(c):

 

2

--------------------------------------------------------------------------------



 

 

 

 

 

Revolving
Credit
Facility

 

Revolving
Credit
Facility

 

Revolving
Credit
Facility

 

Term
Facility

 

Term
Facility

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurodollar
Rate Loans

 

Base Rate
Loans and
Swing
Line Loans

 

Letter of
Credit Fee

 

Eurodollar
Rate Loans

 

Base
Rate
Loans

 

I

 

< 40%

 

1.30

%

0.30

%

1.30

%

1.25

%

0.25

%

II

 

> 40% < 45%

 

1.40

%

0.40

%

1.40

%

1.30

%

0.30

%

III

 

> 45% and < 50%

 

1.50

%

0.50

%

1.50

%

1.40

%

0.40

%

IV

 

> 50% and < 55%

 

1.60

%

0.60

%

1.60

%

1.50

%

0.50

%

V

 

> 55% and < 60%

 

1.90

%

0.90

%

1.90

%

1.80

%

0.80

%

VI

 

> 60%

 

2.10

%

1.10

%

2.10

%

2.05

%

1.05

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level VI shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is actually delivered.  The Applicable Rate in effect from the
Closing Date through the date of the next change in the Applicable Rate pursuant
to the preceding sentence shall be determined based upon Pricing Level III.

 

If either the Borrower or the Trust has received two (2) Investment Grade
Ratings, the Borrower shall have a one-time option to make an election to the
effect that the Applicable Rate shall be the rate set forth in the tables below
corresponding to the level (each a “Level”) into which the Investment Grade
Ratings then fall by sending written irrevocable notice to the Administrative
Agent that either the Borrower or the Trust has received two (2) such Investment
Grade Ratings.

 

With respect to the Revolving Credit Facility:

 

Pricing
Level

 

Rating

 

Applicable
LIBOR
Margin &
Letter of
Credit Fee

 

Applicable
Base Rate
Margin

 

Facility
Fee

 

Level I

 

> A- / A3

 

0.775

%

0.00

%

0.125

%

Level II

 

BBB+ / Baa1

 

0.825

%

0.00

%

0.15

%

Level III

 

BBB / Baa2

 

0.90

%

0.00

%

0.20

%

Level IV

 

BBB- / Baa3

 

1.10

%

0.10

%

0.25

%

Level V

 

< BBB- / Baa3

 

1.45

%

0.45

%

0.30

%

 

3

--------------------------------------------------------------------------------



 

With respect to the Term Loan:

 

Pricing Level

 

Rating

 

Applicable
LIBOR
Margin

 

Applicable
Base Rate
Margin

 

Level I

 

> A- / A3

 

0.85

%

0.00

%

Level II

 

BBB+ / Baa1

 

0.90

%

0.00

%

Level III

 

BBB / Baa2

 

1.00

%

0.00

%

Level IV

 

BBB- / Baa3

 

1.25

%

0.25

%

Level V

 

< BBB- / Baa3

 

1.65

%

0.65

%

 

Initially, the Applicable Rate shall be determined based upon the debt rating
specified in the certificate delivered at the time the Borrower elects the
Ratings Based Pricing Grid.

 

Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the debt rating shall be effective, in the case of an
upgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

If at any time when the Borrower or Trust, as applicable, has only two (2) debt
ratings, and such debt ratings are split, then: (A) if the difference between
such debt ratings is one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P
or Fitch), the Applicable Rate shall be the rate per annum that would be
applicable if the higher of the debt ratings were used; and (B) if the
difference between such debt ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P) or more, the Applicable Rate shall be the rate per
annum that would be applicable if the ratings category one category below the
higher debt rating were used.  If at any time when the Borrower or Trust, as
applicable, has three (3) debt ratings, and such debt ratings are split, then:
(A) if the difference between the highest and the lowest such debt ratings is
one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or Fitch), the
Applicable Rate shall be the rate per annum that would be applicable if the
highest of the debt ratings were used; and (B) if the difference between such
debt ratings is two ratings categories (e.g., Baa1 by Moody’s and BBB- by S&P or
Fitch) or more, the Applicable Rate shall be the rate per annum that would be
applicable if the average of the two (2) highest debt ratings were used,
provided that if such average is not a recognized rating category, then the
Applicable Rate shall be the rate per annum that would be applicable if the
second highest debt rating of the three were used.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

4

--------------------------------------------------------------------------------



 

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), PNC Capital
Markets LLC, Wells Fargo Securities, LLC, and JPMorgan Chase Bank, N.A., in
their capacity as joint lead arrangers and joint bookrunners.

 

“Asset Under Development” means any Property (a) for which the Consolidated
Group is actively pursuing construction, major renovation, or expansion of such
Property or (b) for which no construction has commenced but all necessary
entitlements (excluding foundation, building and similar permits) have been
obtained in order to allow the Consolidated Group to commence constructing
improvements on such Property.  Notwithstanding the foregoing, tenant
improvements in a previously constructed Property shall not be considered an
Asset Under Development and, with respect to any existing Property, only the
major renovation or expansion portion of such Property shall be considered an
Asset Under Development.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Group for the fiscal year ended December 31, 2017, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Trust, the Borrower and its
Subsidiaries, including the notes thereto.  From and after the Closing, Audited
Financial Statements shall mean the most recent Audited Financial Statements
delivered pursuant to Section 5.05(a).

 

5

--------------------------------------------------------------------------------



 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date with respect to the Revolving Credit Facility, (ii) the date of termination
of the Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A., and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement. 
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.  If
the Base Rate is being used as an alternate rate of interest pursuant to
Section 3.03 hereof, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to
clause (c) above.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May, 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section  4975 of the Code or (c) any Person whose assets include (for purposes
of ERISA Section  3(42) or otherwise for purposes of Title I of ERISA or
Section  4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

 

“Board” has the meaning specified in the definition of the term “Change of
Control” in this Section 1.01.

 

6

--------------------------------------------------------------------------------



 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 10.02 (c).

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditure Reserve” means (i) $0.10 per square foot of leasable space
(as annualized for the applicable ownership period) for industrial Properties,
(ii) $0.15 per square foot of leasable space (as annualized for the applicable
ownership period) for retail Properties, (iii) $0.25 per square foot of leasable
space (as annualized for the applicable ownership period) for office Properties
and (iv) $200 per unit (as annualized for the applicable ownership period) for
multifamily Properties.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. 
Notwithstanding anything to the contrary contained in Section 1.03(b) or in this
definition of “Capital Lease Obligations,” in the event of an accounting change
requiring certain leases to be capitalized, only those leases that would have
otherwise constituted capital leases in conformity with GAAP as of December 31,
2018, shall be considered capital leases.

 

“Capitalization Rate” means (i) 6.00% for industrial properties, (ii) 6.75% for
retail properties, (iii) 7.0% for single-tenant triple net office properties
(not described in (vii) below), (iv) 7.50% for multi-tenant suburban office
properties, (v) 6.75% for multi-tenant non-suburban office properties,
(vi) 6.00% for multifamily properties, (vii) 6.0% for CBD office in San
Francisco, CA, New York, NY, Boston, MA, Chicago, IL, and Washington, D.C., and
(viii) a rate agreed upon by Borrower and the Required Lenders for any other
property type.  The Parties agree that the project known as “3 Second Street”
f/k/a Harborside Plaza X and located in Jersey City, New Jersey, shall be
considered a multi-tenant non-suburban office property under (v) above;  and
that with respect to all other Properties, the determination of the Property
type shall be subject to approval by the Administrative Agent in its reasonable
discretion.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an L/C Issuer
or a Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable).  “Cash Collateral” shall have a

 

7

--------------------------------------------------------------------------------



 

meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Collateral Account” has the meaning set forth in Section 2.03(o).

 

“Cash Equivalents” means, as of any date:

 

(i)                                     securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than one year from such
date;

 

(ii)                                  mutual funds organized under the
Investment Company Act rated AAm or AAm-G by S&P and P-1 by Moody’s;

 

(iii)                               certificates of deposit or other
interest-bearing obligations of a bank or trust company which is a member in
good standing of the Federal Reserve System having a short term unsecured debt
rating of not less than A-1 by S&P and not less than P-1 by Moody’s (or in each
case, if no bank or trust company is so rated, the highest comparable rating
then given to any bank or trust company, but in such case only for funds
invested overnight or over a weekend) provided that such investments shall
mature or be redeemable upon the option of the holders thereof on or prior to a
date one month from the date of their purchase;

 

(iv)                              certificates of deposit or other
interest-bearing obligations of a bank or trust company which is a member in
good standing of the Federal Reserve System having a short term unsecured debt
rating of not less than A-1+ by S&P and not less than P-1 by Moody’s and which
has a long term unsecured debt rating of not less than A1 by Moody’s (or in each
case, if no bank or trust company is so rated, the highest comparable rating
then given to any bank or trust company, but in such case only for funds
invested overnight or over a weekend) provided that such investments shall
mature or be redeemable upon the option of the holders thereof on or prior to a
date three months from the date of their purchase;

 

(v)                                 bonds or other obligations having a short
term unsecured debt rating of not less than A-1+ by S&P and P-1+ by Moody’s and
having a long term debt rating of not less than A1 by Moody’s issued by or by
authority of any state of the United States, any territory or possession of the
United States, including the Commonwealth of Puerto Rico and agencies thereof,
or any political subdivision of any of the foregoing;

 

(vi)                              repurchase agreements issued by an entity
rated not less than A-1+ by S&P, and not less than P-1 by Moody’s which are
secured by United States Government securities of the type described in
clause (i) of this definition maturing on or prior to a date one month from the
date the repurchase agreement is entered into;

 

(vii)                           short term promissory notes rated not less than
A-1+ by S&P, and not less than P-1 by Moody’s maturing or to be redeemable upon
the option of the holders thereof on or prior to a date one month from the date
of their purchase; and

 

8

--------------------------------------------------------------------------------



 

(viii)                        commercial paper (having original maturities of
not more than 365 days) rated at least A-1+ by S&P and P-1 by Moody’s and issued
by a foreign or domestic issuer who, at the time of the investment, has
outstanding long-term unsecured debt obligations rated at least A1 by Moody’s.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including without
limitation Regulation D) or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued, or implemented.

 

“Change of Control” means the occurrence of any one of the following events
(other than to the extent permitted under Section 7.03):

 

(a)                                 during any twelve (12) month period on or
after the Closing Date, individuals who at the beginning of such period
constituted the Board of Directors or Trustees of Trust (the “Board”) (together
with any new directors whose election by the Board or whose nomination for
election by the shareholders of Trust was approved by a vote of at least a
majority of the members of the Board then in office who either were members of
the Board at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason (other than death or
disability) to constitute a majority of the members of the Board then in office;

 

(b)                                 any Person or group (as that term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding any employee benefit plan of such Person or its
subsidiaries, and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock shall have different voting powers) of the
voting stock of Trust equal to at least thirty percent (30%);

 

(c)                                  Trust consolidates with, is acquired by, or
merges into or with any Person (other than a consolidation or merger in which
Trust is the continuing or surviving entity); or

 

(d)                                 Trust fails to own, directly or indirectly,
fifty-one percent (51%) of the Ownership Interests of Borrower and be the sole
general partner of Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

9

--------------------------------------------------------------------------------



 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt Service” means, for any period, without duplication,
(a) Recurring Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Total Indebtedness (excluding
optional prepayments and prepayment premiums and scheduled balloon principal
payments in respect of any such Indebtedness which is not amortized through
periodic installments of principal and interest over the term of such
Indebtedness) required to be made during such period by any member of the
Consolidated Group plus (c) a percentage of all such scheduled principal
payments required to be made during such period by any Unconsolidated Affiliate
on Indebtedness (excluding optional prepayments and prepayment premiums and
scheduled balloon principal payments with respect to any such indebtedness which
is not amortized through periodic installments of principal and interest over
the term of such Indebtedness) taken into account in calculating Recurring
Interest Expense, equal to the greater of (x) the percentage of the principal
amount of such Indebtedness for which any member of the Consolidated Group is
liable and (y) the Consolidated Group Pro Rata Share of such Unconsolidated
Affiliate.

 

“Consolidated EBITDA” means Consolidated Net Income plus (a) adjustments for
straight line rent if not otherwise included in Consolidated Net Income plus
(b) to the extent deducted from revenues in determining Consolidated Net Income,
(i) interest expense, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) impairment charges, (vi) amounts
deducted as a result of the application of FAS 141 as it pertains to
above-market rents, (vii) non-cash expenses related to employee and trustee
stock and stock option plans, (viii) non-recurring financing, acquisition and
disposition related fees and costs and (ix) extraordinary losses incurred other
than in the ordinary course of business, minus (c) to the extent included in
Consolidated Net Income, (i) amounts added as a result of the application of FAS
141 as it pertains to below-market rents and (ii) extraordinary or non-recurring
gains realized other than in the ordinary course of business.  For the avoidance
of doubt, Consolidated EBITDA shall not include gains and losses from asset
sales.

 

“Consolidated Fixed Charge Coverage Ratio” means the ratio of Adjusted EBITDA to
Fixed Charges.

 

10

--------------------------------------------------------------------------------



 

“Consolidated Group” shall mean the Trust, the Borrower and all Subsidiaries
which are required to be consolidated with them for financial reporting purposes
under GAAP.

 

“Consolidated Group Pro Rata Share” shall mean, with respect to any
Unconsolidated Affiliate, the pro rata share of the ownership interests held by
the Consolidated Group, in the aggregate, in such Unconsolidated Affiliate,
without duplication.

 

“Consolidated Leverage Ratio” means, at any date of determination, the sum of
Total Indebtedness as of such date plus the Master Lease Obligations as of such
date divided by Total Asset Value as of such date, expressed as a percentage.

 

“Consolidated Net Income” shall mean, for any period, the sum, without
duplication, of (i) net earnings (or loss) after taxes of the Consolidated Group
(adjusted by eliminating any such earnings or loss attributable to
Unconsolidated Affiliates) plus (ii) the applicable Consolidated Group Pro Rata
Share of net earnings (or loss) of all Unconsolidated Affiliates for such
period, in each case determined in accordance with GAAP (provided, however, that
lease payments attributable to Sale-Leaseback Master Leases which are generally
excluded from “consolidated net income” in accordance with GAAP shall
nonetheless be included as earnings for purposes of this definition).

 

“Consolidated Tangible Net Worth” means, at any time, total assets (excluding
accumulated depreciation and amortization and excluding intangible assets) of
the Consolidated Group minus total liabilities of the Consolidated Group,
calculated in accordance with GAAP.  However, for the purpose of this
calculation, intangible assets resulting from the application of FAS 141 shall
not be excluded from Consolidated Tangible Net Worth.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Instrument” means any instrument evidencing a debt, including mortgage
notes and mezzanine notes.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

11

--------------------------------------------------------------------------------



 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within five
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder subject to and in
accordance with the terms hereof (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be prima facie evidence thereof, absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

12

--------------------------------------------------------------------------------



 

“Disposition” or “Dispose” means the sale, transfer, assignment, contribution,
license, lease or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of a Property by Borrower or a Subsidiary, which
cash proceeds are intended to be used by the qualified intermediary to acquire
one or more “replacement properties” that are of “like-kind” to such Property in
an exchange that qualifies as a tax-deferred exchange under Section 1031 of the
Code and the Treasury Regulations promulgated thereunder (the “Regulations”),
and no portion of which cash proceeds the Borrower or any Subsidiary has the
right to receive, pledge, borrow or otherwise obtain the benefits of until the
earlier of (i) such time as provided under Regulation
Section 1.1031(k)-1(g)(6) and the applicable “exchange agreement” or (ii) such
exchange is terminated in accordance with the “exchange agreement” and the
Regulations.  Upon the cash proceeds no longer being held by the qualified
intermediary pursuant to the Regulations or otherwise qualifying under the
Regulations for like-kind exchange treatment, such proceeds shall cease being
Eligible Cash 1031 Proceeds.  Terms in quotations in this definition shall have
the meanings ascribed to such terms in the Regulations.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees or governmental restrictions relating to pollution
and the protection of human health and safety, the environment and natural
resources or the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or

 

13

--------------------------------------------------------------------------------



 

common law, directly or indirectly relating to (a) any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA or the determination that any Multiemployer
Plan is considered a plan in endangered or critical status within the meaning of
Sections 431 and 432 of the Code or Sections 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Estimated Fair Market Value” for any Property means, as of the date of any
calculation of Alternative Value with respect to such Property, the most recent
estimated “as-is” fair market value for such Property as determined by Altus
Group or other third party valuation firm engaged by the Borrower or applicable
member of the Consolidated Group, but only if a full appraisal report is
performed by Altus Group or such other third party valuation firm not less than
once in any calendar year.  For the avoidance of doubt, Estimated Fair Market
Value may be updated periodically in between the “as of” dates of any full
appraisal report provided by Altus Group or

 

14

--------------------------------------------------------------------------------



 

such other third party valuation firm to reflect changes in market conditions
and/or leasing activity since the date the last full appraisal was performed.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for U.S. Dollars for a period equal
in length to such Interest Period) (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day; and

 

(c)                                  if the Eurodollar Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based upon the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” has the meaning specified in the definition of the term “Change
of Control” in this Section 1.01.

 

“Exchange Beneficial Interest” means a beneficial interest in a Delaware
statutory trust that owns Exchange Property.

 

“Exchange Debt Investments” means purchase money financing provided to an
Exchange Property Investor in connection with the Exchange Program, secured by
the Exchange Beneficial Interests or tenant in common interest of the Exchange
Property Investor.

 

“Exchange Depositor” means each Subsidiary that is the depositor under a
Delaware statutory trust that is part of the Exchange Program.

 

“Exchange Fee Titleholder” means the entity which is the owner of a Property
pursuant to an exchange that qualifies, qualified, or is intended to qualify, as
a reverse exchange under Section 1031 of the Code, which Property is master
leased to a Subsidiary of Borrower during the period before the exchange is
either completed or fails.

 

15

--------------------------------------------------------------------------------



 

“Exchange Program” means the program whereby Affiliates of Borrower will cause
(a)(i) the formation of a Delaware statutory trust which will receive
contributions of Properties from the Borrower or an Affiliate of the Borrower or
acquire Properties from third parties, in each case which Properties will become
Exchange Properties upon addition to the Exchange Program, and (ii) the sale of
beneficial ownership interests in such Delaware statutory trust to Exchange
Property Investors or (b) the sale of tenant in common interests in Properties
owned by the Borrower or an Affiliate of the Borrower to Exchange Property
Investors, and in each case will master lease such Properties to an Affiliate of
Borrower (which master leases may be guaranteed by Borrower or the Trust).

 

“Exchange Property” means a Property owned directly or indirectly by a Delaware
statutory trust or TIC Owners in connection with the Exchange Program, provided
that any such Property shall constitute an Exchange Property only so long as it
is master leased to an Affiliate of Borrower which master lease may be
guaranteed by Borrower and/or the Trust.

 

“Exchange Property Investor” means any owner of an Exchange Beneficial Interest
or owners of tenant in common interests in Properties (“TIC Owners”).

 

“Exchange Property Master Lease” means a Master Lease pursuant to which an
Exchange Property is master leased to an Affiliate of Borrower.

 

“Exchange Property Owner” means the Delaware statutory trust or TIC Owners
owning directly or indirectly an Exchange Property.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise or similar Taxes, and branch profits or similar Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to
Section 3.01(b) or (d), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure or inability to comply with
Section 3.01(g) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit and
Term Loan Agreement dated as of January 13, 2015, among the Borrower, the
Administrative Agent and the Lenders parties thereto, as amended prior to the
date hereof.

 

“Existing Letters of Credit” means the letters of credit listed on
Schedule 2.03.

 

“Existing Maturity Date” has the meaning specified in Section 2.14(a).

 

16

--------------------------------------------------------------------------------



 

“Existing Revolving Credit Loans” means the Revolving Credit Loans listed on
Schedule 2.01(b).

 

“Existing Term Loans” means the Term Loans listed on Schedule 2.01(b).

 

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

 

“FAS 141” means Statement No. 141 issued by the Financial Accounting Standards
Board.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.

 

“Fee Letter” means collectively the (a) letter agreement, dated October 15,
2018, among the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as an Arranger, and (b) any letter agreements
entered into among the Borrower and the other Arrangers.

 

“Federal Reserve System” means the Federal Reserve System of the United States.

 

“Financeable Ground Lease” means, except as otherwise approved by the Required
Lenders, a ground lease that provides reasonable and customary protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things,
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to Administrative Agent, (d) non-merger of the fee and leasehold estates,
(e) transferability of the tenant’s interest under the ground lease without any
requirement

 

17

--------------------------------------------------------------------------------



 

for consent of the ground lessor unless based on reasonable objective criteria
as to the creditworthiness or line of business of the transferee or delivery of
customary assignment and assumption agreements from the transferor and
transferee, and (f) that insurance proceeds and condemnation awards (from
leasehold interest) will be applied pursuant to the terms of the applicable
leasehold mortgage.

 

“Financial Metrics” has the meaning specified in Section 7.09(i).

 

“First Mortgage Investments” means any loan or advance from any member of the
Consolidated Group to the First Mortgage Investment Mortgagor secured by any
real estate owned by the First Mortgage Investment Mortgagor (or any related
party) and secured by a first priority mortgage or deed of trust or similar
security instrument in favor of the applicable lender.

 

“First Mortgage Investment Mortgagor” means the mortgagor of the property
financed by the First Mortgage Investment.

 

“Fixed Charges” means, for any period, the sum of (i) Consolidated Debt Service
and (ii) all dividends actually paid on account of preferred stock or preferred
operating partnership units of the Borrower or any other Person in the
Consolidated Group (including dividends actually paid to Unconsolidated
Affiliates but excluding dividends paid to members of the Consolidated Group).

 

“FMV Option” means, for each Exchange Property, the option, but not the
obligation, of the Borrower to, directly or indirectly, purchase such Exchange
Property or the Exchange Beneficial Interests relating to such Exchange Property
at fair market value at any time (i) beginning on the first to occur of (A) the
last day of the 24th month following the final closing of the sale of Exchange
Beneficial Interests or tenant in common interests, as applicable, and (B) the
last day of the 48th month following the date the Exchange Property Owner enters
into the Exchange Property Master Lease (such earlier date is the “FMV Option
Start Date”) and (ii) expiring on the last day of the 12th month following the
FMV Option Start Date.  The consideration for any such purchase shall be the
issuance of units in the Borrower.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

18

--------------------------------------------------------------------------------



 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee Obligation” means, without duplication, any obligation of such Person
guaranteeing (the “guaranteeing person”) or having the economic effect of
guaranteeing any Indebtedness, leases, dividends or other obligations payable or
performable by another Person (including, without limitation, any bank under any
letter of credit)  (the “primary obligor”) then payable or performable in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation), provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

“Guarantors” means, collectively, the Trust, all Subsidiary Guarantors and all
Investor Guarantors.

 

“Guaranty” means collectively the guaranty from the Trust, and any Subsidiary
Guaranty, substantially in the forms of Exhibits F-1, and F-2, respectively, and
any Investor Guaranty, each made in favor of the Administrative Agent and the
Lenders, as the same may be amended, supplemented or otherwise modified from
time to time.

 

19

--------------------------------------------------------------------------------



 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
similar substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Impacted Loans” has to meaning specified in Section 3.03(a).

 

“Increase Effective Date” has the meaning given to such term in Section 2.15(d).

 

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument
and constitutes indebtedness for the purposes of GAAP, (d) all Capital Lease
Obligations, (e) all Guarantee Obligations of such Person in respect of
Indebtedness of another Person (excluding in any calculation of consolidated
Indebtedness of the Consolidated Group Guarantee Obligations of one member of
the Consolidated Group in respect of primary obligations of any other member of
the Consolidated Group), (f) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all unreimbursed amounts
drawn thereunder, but excluding the underlying obligation for which the letter
of credit is being provided, if duplicative; and (g) all currently payable
obligations of such Person with respect to any Swap Contracts.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (excluding
customary limited exceptions for certain acts or types of liability such as
environmental liability, fraud and other customary non-recourse carve-outs).
Notwithstanding the foregoing, Indebtedness shall not include (a) any liability
under an Exchange Property Master Lease (including any guaranty thereof by the
Trust or the Borrower) that would otherwise constitute indebtedness for the
purposes of GAAP, or (b) any Indebtedness associated with or attributed to an
Exchange Property, other than the Consolidated Group’s pro rata share
(corresponding to the pro rata share of the Exchange Beneficial Interests in the
Exchange Property Owner or the tenant in common interests that are owned by the
Consolidated Group) of such Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

20

--------------------------------------------------------------------------------



 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Borrower in its Committed Loan
Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Investment” means, as to any Person, without duplication, any direct or
indirect acquisition or investment by such Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Grade Rating” means a credit rating of BBB-/Baa3 (or the equivalent)
or higher from Fitch, Inc., Moody’s or S&P.

 

“Investor Guarantor” means any shareholders, members, partners or Affiliates of
Borrower or the Trust that are a party to the Investor Guaranty.

 

“Investor Guaranty” means a guaranty which may be executed and delivered by one
or more Investor Guarantors in accordance with Section 6.14, in a form approved
by Administrative Agent, which approval shall not be unreasonably withheld,
delayed or conditioned, as the same may be amended, supplemented or otherwise
modified from time to time.

 

21

--------------------------------------------------------------------------------



 

“IP Rights” has the meaning specified in Section  5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means the International Standby Practices-International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder.  The initial amount of each L/C
Issuer’s L/C Commitment is set forth on Schedule 2.01C, or if an L/C Issuer has
entered into an Assignment and Assumption or has otherwise assumed an L/C
Commitment after the Closing Date,. The amount set forth for such L/C Issuer as
its L/C Commitment in the Register maintained by the Administrative Agent.  The
L/C Commitment of an L/C Issuer may be modified from time to time by agreement
between such L/C Issuer and the Borrower, and notified to the Administrative
Agent.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.

 

“L/C Issuer” means each of Bank of America, PNC Bank, National Association,
Wells Fargo Bank, National Association, and JPMorgan Chase Bank, N.A., in its
capacity as issuer of Letters of Credit hereunder, and each other Lender (if
any) as the Borrower may from time to time select as an L/C Issuer hereunder
pursuant to Section  2.03; provided that such Lender has agreed to be an L/C
Issuer.  Any L/C Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such L/C Issuer, in which case the term
“L/C Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.  Each reference herein to the

 

22

--------------------------------------------------------------------------------



 

“L/C Issuer” in connection with a Letter of Credit or other matter shall be
deemed to be a reference to the relevant L/C Issuer with respect thereto.

 

“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all Unreimbursed Amounts,
including all L/C Borrowings.  The L/C Obligations of any Lender at any time
shall be its Applicable Revolving Credit Percentage of the total L/C Obligations
at such time.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP or
similar terms of the Letter of Credit itself, or if compliant documents have
been presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” and “undrawn” in the amount so remaining available to be paid, and
the obligations of the Borrower and each Lender shall remain in full force and
effect until the L/C Issuers and the Lenders shall have no further obligations
to make any payments or disbursements under any circumstances with respect to
any Letter of Credit.

 

“Lease-Up Property” means, as of any date, any Property (other than an Asset
Under Development or a hotel) with an economic occupancy rate of less than
eighty percent (80%) as of the last day of the most recently completed fiscal
quarter.  Once a Property becomes a Lease-Up Property, it will continue to be a
Lease-Up Property until the applicable Lease-Up Termination Date.

 

“Lease-Up Termination Date” means, with respect to any Lease-Up Property, the
later of (1) the date that such Property’s economic occupancy rate exceeds 80%
and (2) eight calendar quarters after such Property became a Lease-Up Property.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lenders.

 

“Lender Reply Period” has the meaning specified in Section 9.10.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means $50,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility and the Aggregate
Commitments.

 

23

--------------------------------------------------------------------------------



 

“LIBOR” has the meaning specified in the definition of the term “Eurodollar
Rate” in this Section 1.01.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(c).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Fee Letter and the Guaranty,
and any amendments, modifications or supplements hereto or to any other Loan
Document or waivers hereof or to any other Loan Document.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of the term “Swap
Contract” in this Section 1.01.

 

“Master Lease Obligations” means, as of any date of determination, the sum of
all remaining obligations of the Consolidated Group, determined on a
consolidated basis, to pay rent under all  Exchange Property Master Leases,
which such obligations shall be determined with respect to each Exchange
Property Master Lease (a) commencing on the date of the first sale of an
Exchange Beneficial Interest in the applicable Exchange Property Owner to an
Exchange Property Investor and (b) ending on (i) if the expiration of the FMV
Option with respect to the Exchange Property that is the subject of such
Exchange Property Master Lease is not yet known, the date that is five years
after the date of the commencement of the applicable Exchange Property Master
Lease with respect to such Exchange Property, or (ii) if the expiration of the
FMV Option with respect to the Exchange Property that is the subject of such
Exchange Property Master Lease is known, the date of the expiration of the
applicable FMV Option with respect to such Exchange Property.

 

24

--------------------------------------------------------------------------------



 

“Material Acquisition” mean the acquisition of assets with a total cost that is
more than ten percent (10%) of the Total Asset Value based on the most recent
Compliance Certificate submitted prior to such acquisition.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
property or financial condition of the Consolidated Group (collectively taken as
a whole), (ii) the ability of the Borrower or the Trust to perform its material
obligations under the Loan Documents to which it is a party, (iii) the ability
of the Loan Parties collectively taken as a whole to perform their material
obligations under the Loan Documents, or (iv) the validity or enforceability of
any of the material provisions of Loan Documents or the material rights or
remedies of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000 for Recourse Indebtedness and $125,000,000 for all other
Indebtedness.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Contracts at any time shall be the aggregate amount (giving effect to any
netting agreements) that the Borrower or such Subsidiary would be required to
pay if such Swap Contract were terminated at such time.

 

“Material Subsidiary” means any Subsidiary of the Borrower with assets having a
fair market value of $1,000,000 or more.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
January 31, 2023, subject to extension in accordance with Section 2.14; and
(b) with respect to the Term Facility, January 31, 2024; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 102% of the
Fronting Exposure of all L/C Issuers with respect to Letters of Credit issued
and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgagee” has the meaning specified in the definition of the term “Financeable
Ground Lease” in this Section 1.01.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

25

--------------------------------------------------------------------------------



 

“Net Operating Income” means, with respect to any Property for any period,
(i) revenues therefrom (including, without limitation, expense reimbursement,
loss of rent income and lease termination fees appropriately amortized to the
extent there is no new tenant in the space for which the lease termination fee
was paid) calculated, in each case, in accordance with GAAP but excluding the
effects of FAS 141, less (ii) the costs of operating and maintaining such
Property, including, without limitation, real estate taxes, insurance, repairs,
maintenance, actual property management fees paid to third parties or charged
internally at a market rate and bad debt expense but excluding depreciation,
amortization, interest expense, tenant improvements, leasing commissions, and
capital expenditures, calculated, in each case, in accordance with GAAP.  For
such Properties owned for less than one full quarter, the Net Operating Income
for such full quarter shall be determined on a proforma basis based on
performance during such partial quarter, grossed up for the full calculation
period, which performance information may be derived from information provided
by the prior owner of such Property for that portion of such partial quarter
prior to the acquisition of such Property, or if such information is not
reasonably available, based on in place Net Operating Income.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note or a Revolving Credit Note, as the context requires.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  Without limiting the foregoing, the Obligations include
(a) the obligation to pay principal, interest, Letter of Credit commissions,
charges, expenses, fees, indemnities and other amounts payable by any Loan Party
pursuant to the terms of any Loan Document and (b) the obligation of the Loan
Parties to reimburse any amount in respect of any of the foregoing in clause
(a) above that the Administrative Agent or any Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of the Loan Parties.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

 

26

--------------------------------------------------------------------------------



 

to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Debt Investments” means investments in debt instruments other than First
Mortgage Investments and Exchange Debt Investments, including but not limited to
mezzanine loans and B notes.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan and other than a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and/or any ERISA Affiliate or with respect to
which the Borrower or any ERISA Affiliate has any liability and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

 

27

--------------------------------------------------------------------------------



 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by Law for taxes, assessments
or governmental charges or levies that are not yet due or are being contested in
compliance with Section 6.03;

 

(b)                                 landlords’, operators’, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days, are being contested in good faith and by
appropriate proceedings or for which a bond in the full amount thereof has been
posted;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 8.01(h);

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any material
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower or any Subsidiary;

 

(g)                                  Liens in existence on the date hereof, and
extensions, renewals and replacements of such Liens, as long as such extension,
renewal and replacement Liens do not spread to any property other than property
encumbered by such Liens on the date hereof;

 

(h)                                 Liens on Properties first acquired by
Borrower or a Subsidiary after the date hereof and which are in place at the
time such Properties are so acquired;

 

(i)                                     Liens and rights of setoff of banks and
securities intermediaries in respect of deposit accounts and securities accounts
maintained in the ordinary course of business and Liens of a collecting bank
arising in the ordinary course of business under Section  4-210 of the UCC;

 

(j)                                    assignments of past due receivables for
collection purposes only;

 

(k)                                 leases or subleases granted in the ordinary
course of business;

 

(l)                                     additional Liens on property or assets
securing additional obligations not to exceed, in the aggregate, $3,000,000 at
any time outstanding;

 

(m)                             Liens arising in connection with any
Indebtedness permitted hereunder;

 

(n)                                 Liens of any Subsidiary in favor of the
Borrower or any of the other Loan Parties; and

 

(o)                                 any netting or set-off right under any swap
agreement.

 

28

--------------------------------------------------------------------------------



 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 10.02(c).

 

“Property” means any real estate owned by the Borrower, any of the Guarantors,
any Subsidiary, any Unconsolidated Affiliate, any Exchange Fee Titleholder or
any Exchange Property Owner, and operated or intended to be operated as an
investment property.

 

“Property Investment Value” means, at any time with respect to any Property in
which a Person has a direct or indirect ownership interest, the undepreciated
book value of such interest determined in accordance with GAAP.

 

“Property Value” means for a Property:  (i) with respect to any Property owned
directly or indirectly by the Borrower, any Exchange Property Owner or any
Exchange Fee Titleholder collectively for less than eight full fiscal quarters,
the current Property Investment Value of such Property; and (ii) with respect to
any Property owned directly or indirectly by the Borrower, any Exchange Property
Owner or any Exchange Fee Titleholder collectively for eight or more full fiscal
quarters, the greater of (a) the Net Operating Income for such Property for the
most recently completed fiscal quarter annualized divided by the applicable
Capitalization Rate and (b) zero.  A Property contributed to a joint venture by
the Borrower, or any Subsidiary shall be deemed to have been owned by such joint
venture from the date of such contribution and any Property acquired by the
Borrower, or any Subsidiary from an affiliated joint venture shall be deemed to
have been acquired by such Borrower, or any Subsidiary on the date of such
acquisition from such joint venture.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public REIT Securities” means common stock or preferred shares issued by a
publicly traded real estate investment trust.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.

 

“Recurring Interest Expense” means, for any period without duplication, the sum
of (a) the amount of interest (without duplication, whether accrued, paid or
capitalized) on Total Indebtedness actually payable by members of the
Consolidated Group during such period, plus (b) the applicable Consolidated
Group Pro Rata Share of any interest (without duplication, whether accrued, paid
or capitalized) on Indebtedness actually payable by Unconsolidated Affiliates
during such period, whether recourse or non-recourse, but excluding amortized
financing related expenses.

 

29

--------------------------------------------------------------------------------



 

“Register” has the meaning specified in Section  10.06(c).

 

“Regulation D” means Regulation D, promulgated under the Securities Act of 1933,
as amended.

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees and trustees of such Person and
of such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, at any time, at least two Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition).  The Total Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided that the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the applicable Swing Line Lender or the applicable
L/C Issuer, as the case may be, in making such determination.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) the aggregate unused Revolving Credit Facility.  The unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings of, any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the sum of (a) the Term Facility on such date and
(b) before the Term Loan Draw Deadline, the aggregate unused Term Commitments. 
The portion of the Term Facility held by any Defaulting Lender shall be
disregarded in determining Required Term Lenders at any time.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

30

--------------------------------------------------------------------------------



 

“Responsible Officer” means the Managing Director, Chief Executive Officer;
Managing Director, President; Managing Director, Chief Financial Officer &
Treasurer; or  Senior Vice President, Debt Capital Markets of a Loan Party, or
such other Persons proposed by the Trust and reasonably approved by
Administrative Agent in writing, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given hereunder,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement from the applicable Loan Party for the benefit of the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party and such Responsible Officer shall be deemed to be
acting solely in such person’s representative capacity and not in his or her
individual capacity.

 

“Restricted Payment” means any cash dividend, cash distribution or other cash
payment with respect to any equity interests in the Borrower or any Subsidiary,
excluding (i) any dividend, distribution or other payment by a member of the
Consolidated Group to another member of the Consolidated Group (including in
connection with the issuance of equity interests), (ii) any redemption of equity
interests by a member of the Consolidated Group (including pursuant to a share
buyback program); (iii) any distribution or other payment by an Unconsolidated
Affiliate to a member of the Consolidated Group (including promote payments in
connection with development joint ventures and regular distributions of cash
flow from Unconsolidated Affiliates); and (iv) any distribution or other payment
by any Subsidiary or Unconsolidated Affiliate which is a partnership, limited
liability company or joint venture or mezzanine lender and operated in the
ordinary course of business.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of such Lender’s outstanding Revolving Credit
Loans, such Lender’s participation in L/C Obligations at such time and such
Lender’s participation in Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

31

--------------------------------------------------------------------------------



 

“Revolving Credit Lender” means (a) at any time prior to the last day of the
Availability Period in respect of the Revolving Credit Facility, any Lender that
has a Revolving Credit Commitment at such time and (b) at any time thereafter,
any Lender that holds Revolving Credit Loans at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“Revolving Credit Unused Fee” has the meaning specified in Section 2.09(a).

 

“Sale-Leaseback Master Lease” shall mean a master lease entered into by a buyer
of a Property, as lessor, and the seller of such Property, as lessee, in
connection with a transaction whereby such seller leases all or a portion of
such Property after closing.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or any other relevant
sanctions authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified,

 

32

--------------------------------------------------------------------------------



 

all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary Owner, each Subsidiary that is
master leasing an Unencumbered Property from an Exchange Fee Titleholder, each
Exchange Depositor, and any other Subsidiary that elects to become a party to
the Subsidiary Guaranty.

 

“Subsidiary Guaranty” means the guaranty to be executed and delivered by the
Subsidiary Guarantors, substantially in the form of Exhibit F-2, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Subsidiary Owner” means the Subsidiary that is the owner of the applicable
Unencumbered Property, and the Exchange Depositor under a Delaware statutory
trust that owns any applicable Unencumbered Property and is part of the Exchange
Program.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“SWIFT” has the meaning specified in Section 2.03(f).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof, or (ii) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swing Line
Commitment after the Closing Date, the amount set forth for such Lender as its
Swing Line Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.06(c).

 

“Swing Line Lender” means Bank of America, PNC Bank, National Association, Wells
Fargo Bank, National Association, and JPMorgan Chase Bank, N.A., each in its
capacity as provider of Swing Line Loans hereunder, or any successor swing line
lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as

 

33

--------------------------------------------------------------------------------



 

approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments and the Revolving Credit Facility.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term Credit Unused Fee” has the meaning specified in Section 2.09(c).

 

“Term Facility” means the Outstanding Amount of the Term Loans of all Term
Lenders outstanding at such time.

 

“Term Lender” means (a) at any time prior to the Term Loan Draw Deadline, any
Lender that has a Term Commitment or holds Term Loans at such time and (b) at
any time thereafter, any Lender that holds Term Loans at such time.

 

“Term Loan” means an advance made by any Term Lender under the Term Commitments.

 

“Term Loan Draw Deadline” has the meaning specified in Section 2.01(a).

 

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.

 

“Total Asset Value” means, as of the date of calculation, the aggregate, without
duplication, of:  (i) the Property Value of all Properties (other than land
assets and Assets Under Development) owned by any member of the Consolidated
Group, any Exchange Property Owner or any Exchange Fee Titleholders; plus
(ii) the Consolidated Group’s Pro Rata Share of the Property Value of Properties
(other than land assets and Assets Under Development) owned by Unconsolidated
Affiliates, or any non-wholly owned Exchange Fee Titleholder; plus (iii) an
amount equal to the Property Investment Value of each land asset and Asset Under
Development owned by any member of the Consolidated Group, any Exchange Property
Owner or any Exchange Fee Titleholder; plus (iv) an amount equal to the
Consolidated Group Pro Rata Share of the Property Investment Value of each land
asset and Asset Under Development owned by an

 

34

--------------------------------------------------------------------------------



 

Unconsolidated Affiliate, or any non-wholly owned Exchange Fee Titleholder; plus
(v) unrestricted cash and Cash Equivalents owned directly or indirectly by any
member of the Consolidated Group, any Exchange Property Owner or any Exchange
Fee Titleholder; plus (vi) the applicable Consolidated Group Pro Rata Share of
unrestricted cash and cash equivalents owned directly or indirectly by Borrower
or any Guarantor through an Unconsolidated Affiliate; plus (vii) Borrower’s and
any Guarantor’s investments in First Mortgage Investments (based on current book
value), Other Debt Investments (based on current book value), and Exchange Debt
Investments (based on current book value) provided that no Exchange Debt
Investment shall be included under this clause if it relates to an Exchange
Property already included in the calculation of Total Asset Value ; plus
(viii) Public REIT stocks and Public REIT Preferred Securities (based on current
market value); plus (ix) an amount equal to the Consolidated Group Pro Rata
Share of investments in First Mortgage Investments, Other Debt Investments,
Exchange Debt Investments, Public REIT Stocks and Public REIT Preferred
Securities owned by an Unconsolidated Affiliate (based on values as defined in
(vii) and (viii) above) provided that no Exchange Debt Investment shall be
included under this clause if it relates to an Exchange Property already
included in the calculation of Total Asset Value; plus (x) proceeds due from
transfer agent; plus (xi) the amount of all Eligible Cash 1031 Proceeds. 
Notwithstanding the foregoing, Total Asset Value for any Lease-Up Property shall
be determined based on 1) Property Investment Value until such Property has been
owned by a member of the Consolidated Group, Exchange Property Owner or Exchange
Fee Titleholder collectively for eight or more quarters, and 2) Alternative
Value thereafter through the Lease-Up Termination Date.  Further, if the FMV
Option for any Exchange Property owned by an Exchange Property Owner has
expired, then for purposes of calculating Total Asset Value for such Exchange
Property, only the pro rata share of the Property Value for such Exchange
Property (corresponding to the pro rata share of the Exchange Beneficial
Interests in such Exchange Property Owner or the tenant in common interests that
are still owned by the Consolidated Group) for such Exchange Property shall be
counted.  The adjustment above for utilizing the Alternative Value calculation
shall be capped at 30% of Total Asset Value and any excess shall not constitute
a default, but rather shall be based on clause (ii) of the definition of
Property Value for covenant calculation purposes regardless of how long the
Property has been owned.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time.

 

“Total Indebtedness” shall mean, as of any date of determination, without
duplication, the sum of: (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis; plus (b) the
greater of (i) the applicable Consolidated Group Pro Rata Share of all
Indebtedness of each Unconsolidated Affiliate (other than Indebtedness of such
Unconsolidated Affiliate to a member of the Consolidated Group) and (ii) the
amount of Indebtedness of such Unconsolidated Affiliate which is also Recourse
Indebtedness of a member of the Consolidated Group.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

35

--------------------------------------------------------------------------------



 

“Total Secured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness (excluding (i) the Obligations under the Loan
Documents, (ii) obligations under Swap Contracts, (iii) completion and similar
guarantees with respect to a construction loan facility (except to the extent
that any member of the Consolidated Group has a secured recourse obligation with
respect to such construction loan facility) and (iv) indemnity obligations
relating to performance or surety bonds in the ordinary course of business)
which is secured by a Lien on a Property, any ownership interests in any
Subsidiary or Unconsolidated Affiliate or any other assets which had, in each
case, in the aggregate, a value in excess of the amount of the applicable
Indebtedness at the time such Indebtedness was incurred.  Such Indebtedness that
is secured only with a pledge of ownership interests and is also recourse to the
Borrower or any Guarantor shall not be treated as Secured Indebtedness.

 

“Total Secured Recourse Indebtedness” means, as of any date of determination,
that portion of Total Secured Indebtedness with respect to which the liability
of the obligor is not limited to the obligor’s interest in specified assets
securing such Indebtedness (subject to customary limited exceptions for certain
acts or types of liability such as environmental liability, fraud and other
customary non-recourse carve-outs); provided that Indebtedness of a
single-purpose entity (or any holding company or other entity which owns such
single-purpose entity) which is secured by substantially all of the assets of
such single-purpose entity (or any holding company or other entity which owns
such single-purpose entity) but for which there is no recourse to another Person
beyond the single-purpose entity or holding company or other entity which owns
such single-purpose entity (other than with respect to customary limited
exceptions for certain acts or types of liability such as environmental
liability, fraud and other customary non-recourse carve-outs) shall not be
considered a part of Total Secured Recourse Indebtedness even if such
Indebtedness is fully recourse to such single-purpose entity (or any holding
company or other entity which owns such single-purpose entity) and unsecured
guarantees provided by Borrower or the Trust of mortgage loans to Subsidiaries
or Unconsolidated Affiliates shall not be included in Total Secured Recourse
Indebtedness.

 

“Total Unencumbered Property Pool Value” means, as of any date of calculation,
the aggregate, without duplication, of: (a) the Unencumbered Property Values of
all Unencumbered Properties (other than any that are Assets Under Development);
plus (b) any unrestricted cash; plus (c) an amount equal to one hundred percent
(100%) of the Property Investment Value of each Unencumbered Property that is an
Asset Under Development; plus (d) an amount equal to one hundred percent (100%)
of the then current book value of each First Mortgage Investment, provided that
such First Mortgage Investment is not subject to any Liens or encumbrances and
so long as the mortgagor with respect to such First Mortgage Investment is not
delinquent thirty (30) days or more in any payment of interest or principal
payments thereunder; plus (e) an amount equal to one hundred percent (100%) of
the then current book value of each Exchange Debt Investment, provided that such
Exchange Debt Investment is not subject to any Liens or encumbrances and so long
as the Exchange Property Investor with respect to such Exchange Debt Investment
is not delinquent thirty (30) days or more in any payment of interest or
principal payments thereunder; plus (f) the amount of all Eligible Cash 1031
Proceeds resulting from the sale of Unencumbered Properties: provided that no
more than thirty percent (30%) of Total Unencumbered Property Pool Value may be
attributable in the aggregate to, (i) Assets Under Development, or
(ii) Unencumbered Properties that are ground leased under Financeable Ground
Leases (as opposed to being owned in fee simple by the Borrower or a Subsidiary
Guarantor, or an Exchange Fee Titleholder). or (iii) Exchange Properties, or
(iv) First Mortgage Investments, or (v) Exchange Debt Investments,

 

36

--------------------------------------------------------------------------------



 

or (vi) Unencumbered Properties (other than Exchange Properties) that are owned
by Subsidiaries that are at least 90% but less than 100% owned (directly or
indirectly) by Borrower with any such Unencumbered Properties that are not 100%
owned comprising no more than ten percent (10%) of Total Unencumbered Property
Pool Value, and provided further that no more than thirty percent (30%) of Total
Unencumbered Property Pool Value may be attributable to utilizing Alternative
Value calculations, and in either case any excess shall not constitute a default
but rather shall be based on clause (ii) of the definition of Property Value for
covenant calculation purposes regardless of how long the Property has been
owned.

 

“Total Unsecured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which does not constitute Total Secured
Indebtedness.  For the avoidance of doubt, the Obligations under the Loan
Documents and currently payable obligations under Swap Agreements shall be
included in Total Unsecured Indebtedness, and completion and similar Guarantees
shall not be included in Total Unsecured Indebtedness.

 

“Trust” means Black Creek Diversified Property Fund Inc., the general partner of
Borrower.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unconsolidated Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest of $1,000,000 or more (valued
as of the most recent quarterly financial statement), whose financial results
are not consolidated under GAAP with the financial results of the Consolidated
Group.

 

“Unencumbered Asset Pool Leverage Ratio” means, for any period, Total Unsecured
Indebtedness to Total Unencumbered Property Pool Value.

 

“Unencumbered Property” means a Property (other than an Exchange Property except
as hereinafter provided) that is designated by the Borrower as an Unencumbered
Property and:  (i) is completed and located in the continental United States 
or, subject to the limitations in the definition of Total Unencumbered Property
Pool Value, which is an Asset Under Development; (ii) is 100% owned in fee
simple (or, subject to the limitation set forth in the definition of Total
Unencumbered Property Pool Value, is ground leased pursuant to a Financeable
Ground Lease) by the Borrower,  a wholly owned Subsidiary, an Exchange Fee
Titleholder, or subject to the limitation set forth in the definition of Total
Unencumbered Property Pool Value, a Subsidiary that is at least 90% owned
directly or indirectly by Borrower provided no consent from a minority owner is
required in order for the Borrower to cause a sale or refinancing of such
Unencumbered Property, and so long as any such Subsidiary (whether or not
wholly-owned) is a Guarantor (to the extent required by the Section entitled
“Release of Guarantors”); (iii) is not subject to any Liens or encumbrances
other than clauses (a), (b), (c), (d), (f), (j), (k), and (n) of the definition
of Permitted Encumbrances; (iv) is not subject to any agreement (including
(a) any agreement governing Indebtedness incurred in order to finance or
refinance the acquisition of such Property, and (b) if applicable, the
organizational documents of Borrower or any applicable Subsidiary Owner) which
prohibits or limits the ability of the Borrower or any applicable Subsidiary
Owner, as the case may be, to create, incur, assume or suffer to exist any Lien
upon any Unencumbered Property or Equity Interests of such Subsidiary Owner,
except for covenants that are not materially

 

37

--------------------------------------------------------------------------------



 

more restrictive than the covenants contained in this Agreement, in favor of
holders of unsecured Indebtedness of the Borrower and such Subsidiary Owner not
prohibited hereunder; (v) is not subject to any agreement (including (a) any
agreement governing Indebtedness incurred in order to finance or refinance the
acquisition of such Property, and (b) if applicable, the organizational
documents of Borrower or any applicable Subsidiary Owner) which entitles any
Person to the benefit of any Lien on such Property or the Equity Interests in
such Subsidiary Owner or Exchange Fee Titleholder, or would entitle any Person
to the benefit of any Lien on such Property or Equity Interests upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause) other than any agreement entered into in connection
with the financing of such Property and the pledge of such Property as security
for any financing pending the closing of such financing, provided that such
Property shall cease to be an Unencumbered Property upon the closing of such
financing; (vi) is not subject to any agreement (including (a) any agreement
governing Indebtedness incurred in order to finance or refinance the acquisition
of such Property, and (b) if applicable, the organizational documents of
Borrower or any applicable Subsidiary Owner) which prohibits or limits the
ability of the Borrower or such Subsidiary Owner or Exchange Fee Titleholder, as
the case may be, to make pro rata Restricted Payments to Borrower or any
applicable Subsidiary Owner of income arising out of such Property or prevents
such Subsidiary Owner from transferring such Property (other than (x) any
restriction with respect to a Property imposed pursuant to an agreement entered
into for the sale or disposition of such Property pending the closing of such
sale or disposition or in connection with a 1031 exchange, and (y) any
restriction with respect to a Subsidiary Owner that owns such Property imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Equity Interests or assets of such Subsidiary Guarantor
pending the closing of such sale or disposition); and (vii) is not the subject
of any issues which would materially and adversely impact the operation of such
Property.  No Property owned by a Subsidiary Owner shall be deemed to be an
Unencumbered Property unless (a) both such Property and all Equity Interests of
the Subsidiary Owner held directly or indirectly by the Borrower are not subject
to any Lien, (b) each intervening entity between the entity immediately below
DCTRT Real Estate Holdco LLC and such Subsidiary Owner does not have any
Indebtedness for borrowed money or, if such entity has any Indebtedness, such
Indebtedness is unsecured, and (c) neither such Subsidiary Owner nor any
intervening entity between the entity immediately below DCTRT Real Estate Holdco
LLC and such Subsidiary Owner is subject to insolvency proceedings, unable to
pay debts or subject to any writ or warrant of attachment.  A Property that is
subject to an option to purchase shall not be disqualified by the requirement in
clause (vi) from being an Unencumbered Property so long as the Property can be
transferred subject to the rights of the optionee provided that if the option to
purchase is for a fixed price as distinguished from a market price, the
Unencumbered Asset Value for such Property shall be equal to the lesser of
(x) the amount determined in accordance with the definition of Unencumbered
Asset Value, or (y) the option price for such Property.  Notwithstanding the
foregoing, Exchange Properties that are part of the Exchange Program may be
included as Unencumbered Properties during the period of time that the Exchange
Beneficial Interests or tenant in common interests are being marketed, such
marketing period not to exceed 24 months, if all of the requirements set forth
in this definition for an Unencumbered Property are met other than (A) the
ownership percentage requirement (including without limitation the requirement
set forth in clause (ii) of this definition), (B) the requirement that they not
be Exchange Properties, (C) any requirement that the owner of such Property
become a Subsidiary Guarantor (so long as the applicable Exchange Depositor and
any applicable Subsidiary owning tenant in common interests that have not been
sold is a Subsidiary Guarantor), (D) any requirement that the Unencumbered

 

38

--------------------------------------------------------------------------------



 

Property not be subject to any agreement which prohibits or limits the ability
of the Borrower or any applicable Subsidiary Owner, as the case may be, to
create, incur, assume or suffer to exist any Lien upon any Unencumbered
Property; provided that (for the avoidance of doubt), with respect to Exchange
Properties, the Equity Interests of the Subsidiary Owner shall not be subject to
any agreement that prohibits or limits the ability of the Borrower or such
Subsidiary Owner, as the case may be, to create, incur, assume or suffer to
exist any Lien on such Equity Interests, or (E) any requirement set forth in
clauses (a), (b) or (c) immediately above, except that for purposes of
calculating unencumbered pool financial covenants, only the pro rata share of
value and income (corresponding to the pro rata share of the Exchange Beneficial
Interests in the Exchange Property Owner or the tenant in common interests that
are still owned by the Consolidated Group) shall be counted. Nothing herein
shall prohibit an Unencumbered Property hereunder from constituting an
unencumbered asset in connection with any other Indebtedness; provided that such
Indebtedness is otherwise not prohibited pursuant to the terms of this
Agreement.

 

“Unencumbered Property NOI” means, with respect to any Unencumbered Property for
any period, the Net Operating Income for such Unencumbered Property for such
period, less the applicable Capital Expenditure Reserve.  For purposes of
calculating Unencumbered Property NOI for any Exchange Property that constitutes
an Unencumbered Property, only the pro rata share of Unencumbered Property NOI
(corresponding to the pro rata share of the Exchange Beneficial Interests in the
Exchange Property Owner or the tenant in common interests that are still owned
by the Consolidated Group) shall be counted.  For purposes of calculating
Unencumbered Property NOI for any other Unencumbered Property that is owned by a
Subsidiary that is not wholly owned directly or indirectly by the Borrower, only
the pro rata share of Unencumbered Property NOI (corresponding to the pro rata
share of such Subsidiary that is owned by the Borrower) shall be counted.

 

“Unencumbered Property Value” means, for an Unencumbered Property, (i) with
respect to any Unencumbered Property owned by the Borrower, any Subsidiary, any
Exchange Fee Titleholder or any Exchange Property Owner (subject to the pro rata
limitations applicable to Exchange Properties set forth below) collectively for
less than eight full fiscal quarters, the current Property Investment Value for
such Unencumbered Property; and (ii) with respect to any Unencumbered Property
owned by the Borrower, any Subsidiary, any Exchange Fee Titleholder or any
Exchange Property Owner (subject to the pro rata limitations applicable to
Exchange Properties set forth below) collectively for eight or more full fiscal
quarters (other than an Asset Under Development), the greater of
(A) Unencumbered Property NOI for such Unencumbered Property for the most
recently completed fiscal quarter annualized divided by the Capitalization Rate
and (B) zero and (iii) with respect to any Asset Under Development, the Property
Investment Value. Notwithstanding the foregoing, Unencumbered Property Value for
any Lease-Up Property shall be determined based on 1) Property Investment Value
until such Property has been owned by a member of the Consolidated Group or
Exchange Fee Titleholder (collectively) for eight or more quarters, and 2)
Alternative Value thereafter through the Lease-Up Termination Date.  For
purposes of calculating Unencumbered Property Value for any Exchange Property
that constitutes an Unencumbered Property, only the pro rata share of
Unencumbered Property Value (corresponding to the pro rata share of the Exchange
Beneficial Interests in the Exchange Property Owner or the tenant in common
interests that are still owned by the Consolidated Group) shall be counted.  For
purposes of calculating Unencumbered Property Value for any other Unencumbered
Property that is owned by a Subsidiary that is not wholly owned directly or
indirectly by the

 

39

--------------------------------------------------------------------------------



 

Borrower, only the pro rata share of Unencumbered Property Value (corresponding
to the pro rata share of such Subsidiary that is owned by the Borrower) shall be
counted.

 

“Unrestricted Cash and Cash Equivalents” means, in the aggregate, all cash and
Cash Equivalents which are not pledged for the benefit of any party (whether a
creditor, seller or otherwise) having a claim (whether liquidated or not)
against a member of the Consolidated Group, to be valued for purposes of this
Agreement at 100% of its then-current book value, as determined under GAAP.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unsecured Interest Coverage Ratio” means (i) Unencumbered Property NOI for all
Unencumbered Properties plus interest income from unencumbered First Mortgage
Investments and Exchange Debt Investments, divided by (ii) Unsecured Interest
Expense in each case for the most recent quarter annualized.

 

“Unsecured Interest Expense”  means, for any period without duplication, the
amount of interest (without duplication, whether accrued, paid or capitalized)
on Total Unsecured Indebtedness, but excluding amortized financial related
expenses.

 

“Unused Fee Rate” means (i) with respect to the Revolving Credit Facility (a) a
percentage per annum equal to twenty basis points (0.20%) if the weighted
average Total Revolving Credit Outstandings (excluding any Swing Line Loans)
during the applicable quarter based on the daily Revolving Credit Outstandings
during such quarter are less than or equal to fifty percent (50%) of the
Revolving Credit Facility and (b) a percentage per annum equal to fifteen basis
points (0.15%) if the weighted average Total Revolving Credit Outstandings
(excluding any Swing Line Loans) during the applicable quarter based on the
daily Revolving Credit Outstandings during such quarter are greater than fifty
percent (50.0%) of the Revolving Credit Facility, and (ii) with respect to the
Term Facility a percentage equal to twenty basis points (0.20%) per annum.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will”

 

40

--------------------------------------------------------------------------------



 

shall be construed to have the same meaning and effect as the word “shall.” 
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) unless the context
otherwise requires, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (vii) the word “owned” when used with respect to a Property, shall include
ownership of a leasehold estate pursuant to a Financable Ground Lease.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a) Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the
reasonable approval of the Required Lenders if such change would have a material
effect on the computation of any financial ratio or requirement); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents

 

41

--------------------------------------------------------------------------------



 

required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made
immediately before and after giving effect to such change in GAAP.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Trust, the Borrower and its Subsidiaries or to the determination of any amount
for the Trust, the Borrower and its Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Trust or the Borrower, as applicable, is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.07                        Interest Rates.  The Administrative Agent and
Lenders do not warrant, or accept responsibility, nor shall the Administrative
Agent have any liability with respect to the administration, submission or any
other matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto, other than liability to the
Borrower for gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final non-appealable order.

 

ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.

 

(a)                                 The Term Borrowing.  Subject to the terms
and conditions set forth herein, each Term Lender severally agrees to make a
loan to the Borrower, which may be drawn in up to three (3) advances within the
first one hundred eighty (180) days following the Closing Date (the “Term Loan
Draw Deadline”), in an amount not to exceed such Term Lender’s Applicable
Percentage of the total Term Commitments at such time.  All unfunded Term
Commitments shall expire on the Term Loan Draw Deadline.  The Term Borrowing
shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Applicable Percentage of the total Term
Commitments at such time. Amounts may only be drawn under this
Section 2.01(a) on or before the Term Loan Draw Deadline. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurodollar Rate

 

42

--------------------------------------------------------------------------------



 

Loans, as further provided herein. For the avoidance of doubt, a conversion of a
Term Loan Borrowing from one Type to another or a continuation of a Eurodollar
Rate Loan will not constitute an advance for the purpose of Section 2.01(a). 
All Existing Term Loans remaining outstanding after the date hereof shall be
deemed to have been funded pursuant hereto, shall not count toward the three
(3) advances contemplated above, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period in respect of the Revolving Credit Facility, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that, after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment.  Within the limits
of each Revolving Credit Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.  All Existing Revolving Credit Loans
shall be deemed to have been funded pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice.  Each such Committed Loan Notice must be
received by the Administrative Agent not later than 1:00 p.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof provided
that the amount of a Base Rate Loan may be in an amount equal to the entire
unpaid balance of the Commitments or the amount that is required to finance the
reimbursement of an L/C Borrowing.  Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of

 

43

--------------------------------------------------------------------------------



 

Loans to be borrowed or to which existing Term Loans or Revolving Credit Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Eurodollar Rate Loans
having an Interest Period of one (1) month.  Any such automatic conversion to
Eurodollar Rate Loans with an Interest Period of one (1) month shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Term Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Eurodollar Rate Loans with an Interest Period of
one month described in the preceding subsection.  In the case of a Term
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 noon
on the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction in all material respects of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
promptly available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.

 

(e)                                  After giving effect to (i) all Term
Borrowings, all conversions of Term Loans from one Type to the other, and all
continuations of Term Loans as the same Type and (ii) all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than eight (8) Interest Periods in effect with respect to the
Term Facility and the Revolving Credit Facility.

 

44

--------------------------------------------------------------------------------



 

2.03                        Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 2.01, the Borrower may request any L/C Issuer, in reliance on the
agreements of the Lenders set forth in this Section, to issue, at any time and
from time to time during the Availability Period, and such L/C Issuer agrees to
issue, subject to the terms and conditions set forth herein, Letters of Credit
denominated in Dollars for Borrower’s own account or the account of any of its
Subsidiaries in such form as is acceptable to the Administrative Agent and such
L/C Issuer in its reasonable determination.  Letters of Credit issued hereunder
shall constitute utilization of the Revolving Credit Commitments.

 

(b)                                 Notice of Issuance, Amendment, Extension,
Reinstatement or Renewal.  To request the issuance of a Letter of Credit (or the
amendment of the terms and conditions, extension of the terms and conditions,
extension of the expiration date, or reinstatement of amounts paid, or renewal
of an outstanding Letter of Credit), the Borrower shall deliver (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable L/C Issuer) to an L/C Issuer selected by it and to the Administrative
Agent not later than 1:00 p.m. at least two Business Days (or such later date
and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be, a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
extended, reinstated or renewed, and specifying the date of issuance, amendment,
extension, reinstatement or renewal (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, the purpose and nature of the requested
Letter of Credit and such other information as shall be necessary to prepare,
amend, extend, reinstate or renew such Letter of Credit.  If requested by the
applicable L/C Issuer, the Borrower also shall submit a letter of credit
application and reimbursement agreement on such L/C Issuer’s standard form in
connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application and reimbursement
agreement or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an L/C Issuer relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.  Promptly after receipt of any
notice requesting the issuance or amendment of a Letter of Credit, the
applicable L/C Issuer will confirm with Administrative Agent (by telephone or in
writing) that the Administrative Agent has received from the Borrower a copy of
such request of issuance or amendment of a Letter of Credit, including a copy of
any letter of credit application and/or reimbursement agreement if required by
the L/C Issuer, and if not, such L/C Issuer will provide Administrative Agent
with a copy thereof.

 

If the Borrower so requests in any applicable Letter of Credit Application (or
the amendment of an outstanding Letter of Credit), the applicable L/C Issuer
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit shall permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the Borrower
and the applicable L/C Issuer at the time such Letter of Credit is issued. 
Unless otherwise directed by the applicable L/C Issuer, the Borrower shall not
be required to make

 

45

--------------------------------------------------------------------------------



 

a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiration date not later
than the date permitted pursuant to Section 2.03(d); provided, that such L/C
Issuer shall not (i) permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its extended form under the terms hereof
(except that the expiration date may be extended to a date that is no more than
one year from the then-current expiration date), or (B) it has received notice
(which may be in writing or by telephone (if promptly confirmed in writing)) on
or before the day that is seven Business Days before the Non-Extension Notice
Date from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (ii) be obligated to permit such extension if it has
received notice (which may be in writing or by telephone (if promptly confirmed
in writing)) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions set forth in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

 

(c)                                  Limitations on Amounts, Issuance and
Amendment.  A Letter of Credit shall be issued, amended, extended, reinstated or
renewed only if (and upon issuance, amendment, extension, reinstatement or
renewal of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, extension,
reinstatement or renewal (i) the aggregate amount of the outstanding Letters of
Credit issued by any L/C Issuer shall not exceed its L/C Commitment, (ii) the
aggregate L/C Obligations shall not exceed the Letter of Credit Sublimit,
(iii) the Revolving Credit Exposure of any Lender shall not exceed its Revolving
Credit Commitment and (iv) the sum of the total Revolving Credit Exposures shall
not exceed the total Revolving Credit Commitments.

 

(i)                                     No L/C Issuer shall be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, the Letter of Credit is in an initial
stated amount less than $500,000;

 

46

--------------------------------------------------------------------------------



 

(D)                               any Revolving Credit Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(E)                                the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(ii)                                  No L/C Issuer shall be under any
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue the Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of the Letter of Credit does not accept
the proposed amendment to the Letter of Credit.

 

(d)                                 Expiration Date.  Each Letter of Credit
shall have a stated expiration date no later than the earlier of (i) the date
twelve months after the date of the issuance of such Letter of Credit (or, in
the case of any extension of the expiration date thereof, whether automatic or
by amendment, twelve months after the then-current expiration date of such
Letter of Credit) and (ii) the date that is five Business Days prior to the
Maturity Date.

 

(e)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount or
extending the expiration date thereof), and without any further action on the
part of the applicable L/C Issuer or the Lenders, such L/C Issuer hereby grants
to each Lender, and each Lender hereby acquires from such L/C Issuer, a
participation in such Letter of Credit equal to such Lender’s Applicable
Revolving Credit Percentage of the aggregate amount available to be drawn under
such Letter of Credit.  Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute, unconditional and irrevocable and shall not be affected by
any circumstance whatsoever, including any amendment, extension, reinstatement
or renewal of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Commitments.

 

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely, unconditionally and irrevocably agrees to pay to the Administrative
Agent, for account of the applicable L/C Issuer, such Lender’s Applicable
Revolving Credit Percentage of each L/C Disbursement made by an L/C Issuer not
later than 1:00 p.m. on the Business Day specified in the notice provided by the
Administrative Agent to the Lenders pursuant to Section 2.03(f) until such L/C
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason,
including after the Maturity Date.  Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each such payment shall
be made in the same manner as provided in Section 2.02 with respect to Revolving
Credit Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable L/C Issuer the amounts so received by
it from the Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to Section 2.03(f), the Administrative
Agent shall distribute such payment to the applicable L/C Issuer or, to the
extent

 

47

--------------------------------------------------------------------------------



 

that the Lenders have made payments pursuant to this paragraph to reimburse such
L/C Issuer, then to such Lenders and such L/C Issuer as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse an
L/C Issuer for any L/C Disbursement shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such L/C Disbursement.

 

Each Lender further acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s
Applicable Revolving Credit Percentage of the aggregate amount available to be
drawn under such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to the operation of Section 2.14 or 2.15, as a
result of an assignment in accordance with Section 10.06 or otherwise pursuant
to this Agreement.

 

If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(e), then, without limiting the other provisions of this
Agreement, the applicable L/C Issuer shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the applicable L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the foregoing. 
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (other than such fees and any interest in excess
of the interest rate otherwise applicable to such borrowing) shall constitute
such Revolving Credit Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of any L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent demonstrable
error.

 

(f)                                   Reimbursement.  If an L/C Issuer shall
make any L/C Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such L/C Issuer in respect of such L/C Disbursement by paying to the
Administrative Agent an amount equal to such L/C Disbursement not later than
1:00 p.m. on (i) the Business Day that the Borrower receives notice of such L/C
Disbursement, if such notice is received prior to 10:00 a.m. or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such L/C Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.02 or Section 2.04 that such payment be financed with a Borrowing of
Base Rate Loans or Swing Line Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing of Base Rate Loans or Swing Line Loan.  If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable L/C Disbursement, the payment then due from
the Borrower in respect thereof (the “Unreimbursed Amount”) and such Lender’s
Applicable Percentage thereof.  In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the date of payment by the applicable L/C Issuer under a Letter of Credit in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the

 

48

--------------------------------------------------------------------------------



 

amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice). 
Any notice given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(f) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse L/C Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of:

 

(i)                                     any lack of validity or enforceability
of this Agreement, any other Loan Document or any Letter of Credit, or any term
or provision herein or therein;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
any L/C Issuer (other than the defense that all amounts required to reimburse
the L/C Issuer have already been paid) or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement in such draft or other
document being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)                              waiver by any L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of the
Borrower or any waiver by such L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit required that demand be in the form
of a draft;

 

(vi)                              any payment made by any L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC or the
ISP, as applicable;

 

(vii)                           payment by the applicable L/C Issuer under a
Letter of Credit against presentation of a draft or other document that does not
comply strictly with the terms of such Letter of Credit; or any payment made by
any L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

49

--------------------------------------------------------------------------------



 

(viii)                        any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against each L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

None of the Administrative Agent, the Lenders, any L/C Issuer, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the
applicable L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the applicable L/C Issuer;
provided that the foregoing shall not be construed to excuse an L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by Applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an L/C Issuer (as
finally determined by a court of competent jurisdiction), an L/C Issuer shall be
deemed to have exercised care in each such determination, and that:

 

(i)                                     an L/C Issuer may replace a purportedly
lost, stolen, or destroyed original Letter of Credit or missing amendment
thereto with a certified true copy marked as such or waive a requirement for its
presentation;

 

(ii)                                  an L/C Issuer may accept documents that
appear on their face to be in substantial compliance with the terms of a Letter
of Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit and without regard to any non-documentary
condition in such Letter of Credit;

 

(iii)                               an L/C Issuer shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit; and

 

(iv)                              this sentence shall establish the standard of
care to be exercised by an L/C Issuer when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by Applicable Law, any
standard of care inconsistent with the foregoing).

 

50

--------------------------------------------------------------------------------



 

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) an L/C Issuer
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (iii) an L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such L/C
Issuer.

 

(h)                                 Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the applicable L/C Issuer and
the Borrower when a Letter of Credit is issued by it (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.  Notwithstanding the foregoing, no L/C
Issuer shall be responsible to the Borrower for, and no L/C Issuer’s rights and
remedies against the Borrower shall be impaired by, any action or inaction of
any L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where any L/C Issuer or the
beneficiary is located, the practice stated in the ISP or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(i)                                     Each L/C Issuer shall act on behalf of
the Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(j)                                    Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance, subject to Section 2.17, with its Applicable Revolving
Credit Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

51

--------------------------------------------------------------------------------



 

(k)                                 Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers.  The Borrower shall pay directly to the
applicable L/C Issuer for its own account a fronting fee  with respect to each
Letter of Credit, at the rate per annum equal to the percentage separately
agreed upon between the Borrower and such L/C Issuer, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears  Such fronting fee shall be due and payable on the first Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Maturity Date and thereafter on demand.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account the reasonable and customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such reasonable and customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(l)                                     Disbursement Procedures.  The L/C Issuer
for any Letter of Credit shall, within the time allowed by Applicable Laws or
the specific terms of the Letter of Credit following its receipt thereof,
examine all documents purporting to represent a demand for payment under such
Letter of Credit.  Such L/C Issuer shall promptly after such examination notify
the Administrative Agent and the Borrower in writing of such demand for payment
if such L/C Issuer has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such L/C Issuer and the
Lenders with respect to any such L/C Disbursement.

 

(m)                             Interim Interest.  If the L/C Issuer for any
Letter of Credit shall make any L/C Disbursement, then, unless the Borrower
shall reimburse such L/C Disbursement in full on the date such L/C Disbursement
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such L/C Disbursement is made to but excluding the date that
the Borrower reimburses such L/C Disbursement, at the rate per annum then
applicable to Base Rate Loans; provided that if the Borrower fails to reimburse
such L/C Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.08(b) shall apply.  Interest accrued pursuant to this paragraph shall
be for account of such L/C Issuer, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (f) of this Section to
reimburse such L/C Issuer shall be for account of such Lender to the extent of
such payment.

 

(n)                                 Replacement of any L/C Issuer.  Any L/C
Issuer may be replaced at any time by written agreement between the Borrower,
the Administrative Agent, the replaced L/C Issuer and the successor L/C Issuer. 
The Administrative Agent shall notify the Lenders of any such replacement of an
L/C Issuer.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced L/C
Issuer pursuant to Section 2.03(j).  From and after the effective date of any
such replacement, (i) the successor L/C Issuer shall have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term “L/C
Issuer” shall be deemed to include such successor or any previous L/C Issuer, or
such successor and all previous L/C Issuer, as the context shall require.  After
the replacement of an L/C Issuer hereunder, the replaced L/C Issuer shall remain
a party hereto and shall continue to have all the rights and

 

52

--------------------------------------------------------------------------------



 

obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

(o)                                 Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with L/C Obligations
representing at least 66-2/3% of the total L/C Obligations) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent (the “Cash Collateral Account”) an amount in
cash equal to 105% of the total L/C Obligations as of such date plus any accrued
and unpaid interest thereon, provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (f) of Section 8.01.  Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the L/C Obligations of
the Borrower under this Agreement.  In addition, and without limiting the
foregoing or paragraph (d) of this Section, if any L/C Obligations remain
outstanding after the expiration date specified in said paragraph (d), the
Borrower shall immediately deposit into the Cash Collateral Account an amount in
cash equal to 105% of such L/C Obligations as of such date plus any accrued and
unpaid interest thereon.

 

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Cash Collateral Account.  Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in the Cash Collateral
Account.  Moneys in the Cash Collateral Account shall be applied by the
Administrative Agent to reimburse each L/C Issuer for L/C Disbursements for
which it has not been reimbursed, together with related fees, costs, and
customary processing charges, and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrower for the
L/C Obligations at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with L/C Obligations
representing 66-2/3% of the total L/C Obligations), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

(p)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse, indemnify and compensate the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit as if such Letter of Credit had been issued solely for the account of the
Borrower.  The Borrower irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

53

--------------------------------------------------------------------------------



 

(q)                                 L/C Issuer Reporting Requirements.  Each L/C
Issuer shall, no later than the fifth (5th) Business Day following the last day
of each month, provide to the Administrative Agent a schedule of the Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), the expiration date, and the
reference number of any Letter of Credit outstanding at any time during such
month, and showing the aggregate amount (if any) payable by the Borrower to such
L/C Issuer during such month pursuant to Section 2.03(j).  Promptly after the
receipt of such schedule from each L/C Issuer, Administrative Agent shall
provide to the Lenders and the `Borrower a summary of such schedules.

 

(r)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, each Swing Line Lender, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.04,
shall make loans (each such loan, a “Swing Line Loan”) to the Borrower from time
to time on any Business Day during the Availability Period in the respect of the
Revolving Credit Facility in Dollars in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Credit Commitment, (y) the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) no Swing Line Lender shall be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure.  Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04.  Each Swing
Line Loan shall be a Base Rate Loan.  Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the applicable
Swing Line Lender and the Administrative Agent, which may be given by
(A) telephone or (B) by a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the applicable Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice. Each such Swing
Line Loan Notice must be received by the applicable Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Promptly after receipt by the applicable Swing Line Lender of any Swing Line
Loan Notice, such Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, such Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the

 

54

--------------------------------------------------------------------------------



 

contents thereof.  Unless the applicable Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing such Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the applicable Swing Line Lender
will, not later than 3:00 p.m. on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     Each Swing Line Lender at any time in
its sole discretion may request, on behalf of the Borrower (which hereby
irrevocably authorizes each Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the amount
of Swing Line Loans then outstanding.  Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.02.  The
applicable Swing Line Lender shall furnish the Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
applicable Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the applicable
Swing Line Lender as set forth herein shall be deemed to be a request by such
Swing Line Lender that each of the Revolving Credit Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Credit Lender’s
payment to the Administrative Agent for the account of such Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the applicable Swing
Line Lender any amount required to be paid by such Revolving Credit Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the applicable Swing Line Lender shall be
entitled to recover from such Revolving Credit Lender (acting through the

 

55

--------------------------------------------------------------------------------



 

Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the applicable
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Swing Line Lender in connection with the foregoing.  If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of any Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent demonstrable error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against any Swing Line Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the applicable Swing Line Lender receives any payment on account of such Swing
Line Loan, such Swing Line Lender will distribute to such Revolving Credit
Lender its Applicable Revolving Credit Percentage thereof in the same funds as
those received by such Swing Line Lender.

 

(ii)                                  If any payment received by the applicable
Swing Line Lender in respect of principal or interest on any Swing Line Loan is
required to be returned by such Swing Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such Swing Line Lender in its discretion), each Revolving Credit Lender shall
pay to the applicable Swing Line Lender its Applicable Revolving Credit
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of any Swing Line Lender.  The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

56

--------------------------------------------------------------------------------



 

(e)                                  Interest for Account of Swing Line
Lenders.  Each Swing Line Lender shall be responsible for invoicing the Borrower
for interest on the applicable Swing Line Loans.  Until each Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Credit Percentage shall be solely for the account of the applicable
Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lenders. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the applicable Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 (a)                                 The
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay Term Loans and Revolving Credit Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than (A) 11:00 a.m. on the date of
prepayment of Eurodollar Rate Loans and (B) 1:00 p.m. on the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or in increments of $100,000 in excess thereof;
and (iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or increments of $100,000 in excess thereof or, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility).  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.17, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Revolving
Credit Outstandings at any time exceed the Revolving Credit Facility at such
time, then the Borrower shall immediately prepay the Revolving Credit Loans,
Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving

 

57

--------------------------------------------------------------------------------



 

Credit Loans and Swing Line Loans the Total Revolving Credit Outstandings exceed
the Revolving Credit Facility at such time.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Optional. The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.

 

(b)                                 Mandatory.  (i) The aggregate Term
Commitments shall be automatically and permanently reduced to zero upon the
earlier of the disbursement of Term Loans in an aggregate amount equal to the
total Term Commitments of all Lenders and the expiration of the Term Loan Draw
Deadline, and (ii) if, after giving effect to any reduction of the Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Revolving Credit Facility, such Sublimit shall be
automatically reduced by the amount of such excess.

 

(c)                                  Application of Commitment Reductions,
Payment of Fees.  Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Revolving Credit Commitments under this Section 2.06.  Upon any reduction
of the Revolving Credit Facility, the Revolving Credit Commitment of each
Revolving Credit Lender shall be reduced by such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of such reduction amount.  All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Term Loans.  The Borrower shall repay to the
Term Lenders on the Maturity Date with respect to the Term Facility the
aggregate principal amount of all Term Loans outstanding on such date.

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay the Revolving Credit Lenders on the Maturity Date with respect to the
Revolving Credit Facility the aggregate principal amount of all Revolving Credit
Loans outstanding on such date.

 

58

--------------------------------------------------------------------------------



 

(c)                                  Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten (10) Business
Days after such Loan is made and (ii) the Maturity Date with respect to the
Revolving Credit Facility; provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swing Line Loans then outstanding and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swing Line Loans outstanding.  At any time that there shall exist a
Defaulting Lender, promptly upon the request of any Swing Line Lender, the
Borrower shall repay the outstanding Swing Line Loans made by such Swing Line
Lender in an amount sufficient to eliminate any Fronting Exposure in respect of
such Swing Line Loans.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of
subsection (b) below, (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.

 

(b)                                 If any amount of principal of any Loan is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Law.

 

(i)                                     If any amount (other than principal of
any Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
Applicable Law.

 

(ii)                                  Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Law.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

59

--------------------------------------------------------------------------------



 

2.09                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

(a)                                 Revolving Credit Unused Fee.  The Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender holding Revolving Credit Commitments (in accordance with such Revolving
Credit Lender’s Applicable Revolving Credit Percentage) an unused fee (the
“Revolving Credit Unused Fee”) equal to the Unused Fee Rate with respect to the
Revolving Credit Facility times the actual daily amount by which the Revolving
Credit Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Credit Loans as of such date and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17.  For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Revolving Credit Unused Fee. The Revolving Credit Unused Fee shall accrue at all
times prior to the time when the Facility Fee begins to accrue, at which time
the Revolving Credit Unused Fee shall terminate, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable, until such fee terminates as set forth above,  quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date with respect to the Revolving Credit Facility.  The Revolving Credit Unused
Fee shall be calculated quarterly in arrears, in accordance with the definition
of Unused Fee Rate.

 

(b)                                 Facility Fee.  Commencing at such time as
the Ratings Based Pricing Grid becomes effective (the “Facility Fee Effective
Date”), Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage, a facility fee (the “Facility Fee”) equal to the applicable Facility
Fee in the definition of Applicable Rate times the actual daily amount of the
aggregate Revolving Credit Commitments (or, if the Revolving Credit Commitments
have terminated, on the Outstanding Amount of all Revolving Credit Loans, Swing
Line Loans and L/C Obligations), regardless of usage, subject to adjustment as
provided in Section 2.17.  The Facility Fee shall accrue at all times when
applicable during the Availability Period (and thereafter so long as any
Revolving Credit Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand).  The Facility
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(c)                                  Term Loan Unused Fee. The Borrower shall
pay to the Administrative Agent for the account of each Term Lender holding Term
Commitments (in accordance with each Term Lender’s Applicable Term Credit
Percentage) an unused fee (the “Term Credit Unused Fee”) equal to the Unused Fee
Rate with respect to the Term Facility times the undrawn portion of the Term
Loan until the earlier of the time the Term Loan is fully disbursed or the
occurrence of the Term Loan Draw Deadline. The Term Loan Unused Fee shall be due
and payable quarterly in arrears on the last Business Day of March and June,
2019, and on the Term Loan Draw Deadline.  The Term Credit Unused Fee shall be
calculated quarterly in arrears, in accordance with the definition of Unused Fee
Rate.

 

60

--------------------------------------------------------------------------------



 

(d)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  (a)                All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be prima facie
evidence thereof.

 

(b)                                If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder for a period of 180 days.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
in the ordinary course of business.  The Administrative Agent shall maintain the
Register in accordance with Section 10.06(c).  The accounts or records
maintained by each Lender shall be prima facie evidence of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the

 

61

--------------------------------------------------------------------------------



 

Register, the Register shall control in the absence of demonstrable error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of demonstrable error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office and any payment of principal not distributed within one
(1) Business Day following receipt by Administrative Agent shall bear interest
(payable by the Administrative Agent) at the Federal Funds Rate.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined

 

62

--------------------------------------------------------------------------------



 

by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the applicable Borrowing.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid (but not in excess of the interest rate otherwise
applicable to such borrowing) shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

63

--------------------------------------------------------------------------------



 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.16, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Extension of Maturity Date in Respect of the
Revolving Credit Facility and the Term Facility.

 

(a)                                 Requests for Extension.  The Borrower may,
up to two times with respect to the Revolving Credit Facility, by notice to the
Administrative Agent (who shall promptly notify the Revolving Lenders not
earlier than one hundred and twenty (120) days and not later than thirty (30)
days prior to the Maturity Date in respect of the Revolving Credit Facility then
in effect hereunder (the “Existing Maturity Date”), request that the Existing
Maturity Date be extended for an additional six month period from the Existing
Maturity Date.

 

(b)                                 Conditions to Effectiveness of Extensions. 
As a condition precedent to each such extension, the Borrower shall pay to
Administrative Agent for the pro rata benefit of the Revolving

 

64

--------------------------------------------------------------------------------



 

Credit Lenders with respect to the Revolving Credit Facility, an extension fee
equal to (A) 0.075% (7.5 basis points) multiplied by (B) the Revolving Credit
Commitments of all Revolving Credit Lenders at the time of extension and deliver
to the Administrative Agent a certificate of each Loan Party dated as of the
Existing Maturity Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) approving or consenting to such
extension (and attaching resolutions adopted by such Loan Party approving or
consenting to such extension to the extent required under such Loan Party’s
Organization Documents) and (ii) in the case of the Borrower, certifying that,
immediately before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Existing Maturity Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, (B) the Borrower is in compliance with all
of the financial covenants set forth in Section 7.09, and (C) no Default exists.

 

2.15                        Increase in Total Credit Exposure.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may, from time to time, request an increase in the
Total Credit Exposure of all Lenders (which increase may take the form of
additional Revolving Credit Commitments under the Revolving Credit Facility, an
increase to the Term Facility, or one or more additional term loan tranches) by
an amount (for all such requests) not exceeding $225,000,000; provided that any
such request for an increase shall be in a minimum amount of $25,000,000, or
such other amount as may be agreed upon by Borrower and Administrative Agent;
provided, further, that, after giving effect to such increase, the Total Credit
Exposure of all Lenders shall not exceed $1,000,000,000 less the amount of any
prepayments of the Outstanding Amount of the Term Facility. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders) as to whether it intends to seek
approval for increasing its Total Credit Exposure.

 

(b)                                 Lender Elections to Increase.  Each Lender
may decline or elect to participate in such requested increase in the Total
Credit Exposure of all Lenders in its sole discretion, and each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Total Credit Exposure and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Total Credit Exposure.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

65

--------------------------------------------------------------------------------



 

(d)                                 Effective Date and Allocations. If the Total
Credit Exposure of any Lenders is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, (i) the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase to the extent
required under such Loan Party’s Organization Documents, and (y) in the case of
the Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists or would result therefrom, (ii) (x) upon
the reasonable request of any Lender participating in such increase made at
least ten (10) days prior to the Increase Effective Date, the Borrower shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act, in each case at least five
(5) days prior to the Increase Effective Date and (y) at least five (5) days
prior to the Increase Effective Date, if the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, then the Borrower
shall have delivered, to each Lender participating in such increase that so
requests, a Beneficial Ownership Certification in relation to the Borrower and
(iii) to the extent that the increase of the Commitments shall take the form of
a new term loan tranche, this Agreement shall be amended, in form and substance
satisfactory to the Administrative Agent and the Borrower.  The Borrower shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Total Credit Exposure of any Lender
under this Section, and each Loan Party shall execute and deliver such documents
or instruments as the Administrative Agent may require to evidence such increase
in the Total Credit Exposure of any Lender and to ratify each such Loan Party’s
continuing obligations hereunder and under the other Loan Documents, and shall
pay such fees as may be due pursuant to the terms of the Fee Letters.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.13 or Section 10.01 to the
contrary.

 

2.16                        Cash Collateral.

 

(a)                                 Obligation to Cash Collateralize.  At any
time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any L/C Issuer
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
the L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving

 

66

--------------------------------------------------------------------------------



 

effect to Section 2.17(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (determined in the case of
Cash Collateral provided pursuant to Section 2.16(a) above, after giving effect
to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.03,  2.05, 2.17 or 8.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the good faith determination by the
Administrative Agent and the applicable L/C Issuer that there exists excess Cash
Collateral; provided, however, (x) the Person providing Cash Collateral and the
applicable L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

 

67

--------------------------------------------------------------------------------



 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any L/C Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize any L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.16;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and, if no Event of Default is continuing, the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize any L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.15; sixth,
to the payment of any amounts owing to the Lenders, any L/C Issuer or any Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or any Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

68

--------------------------------------------------------------------------------



 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Credit Percentage of the stated amount of Letters of Credit for which such
Defaulting Lender has provided Cash Collateral pursuant to Section 2.16.

 

(C)                               With respect to any fee payable under
Section 2.09(a) or (b) or any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C
Issuer and each Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or such Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under Applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.16.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, each Swing Line Lender and each L/C Issuer agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions

 

69

--------------------------------------------------------------------------------



 

as the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with their
Revolving Credit Commitments.

 

(c)                                  New Swing Line Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) no Swing Line Lender shall be
required to fund any Swing Line Loans unless it is satisfied that it will have
no Fronting Exposure after giving effect to such Swing Line Loan and (ii) no L/C
Issuer shall be required to issue, extend, increase, reinstate or renew any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

2.18                        Addition and Removal of Unencumbered Properties.

 

(a)                                 Addition of Unencumbered Properties.  The
Borrower may at any time and from time to time designate additional Unencumbered
Properties meeting the definition of Unencumbered Properties by providing an
updated Schedule 5.19 and the appropriate Subsidiary Guarantees, at which time
such additional Unencumbered Properties shall be included for purposes of
determining the Borrower’s compliance with the financial covenants under
Sections 7.09(f), (g) and (h) and the amount that may be borrowed hereunder.

 

(b)                                 Removal of Unencumbered Properties.  The
Borrower may at any time and from time to time remove Unencumbered Properties by
providing an updated Schedule 5.19 reflecting which Properties will no longer
constitute Unencumbered Properties; provided that in connection therewith the
Borrower shall certify to the Administrative Agent that, following removal of
such Unencumbered Property, the Borrower continues to comply with Sections
7.09(f), (g) and (h) and, provided Borrower complies with Sections 7.09(f),
(g) and (h) and there is no Event of Default at such time, such Property shall
no longer constitute an Unencumbered Property for purposes hereof.

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section, the term “Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

70

--------------------------------------------------------------------------------



 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnifications by Borrower.  The Borrower
shall indemnify each Recipient, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent demonstrable error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for, or paid, such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(g)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative

 

71

--------------------------------------------------------------------------------



 

Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as described below or as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, two
(2) properly completed and executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)                              two (2) properly completed and executed copies
of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation”

 

72

--------------------------------------------------------------------------------



 

described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two (2) properly completed and executed copies of IRS
Form 8BEN-E (or W-8BEN, as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, two (2) properly completed and executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

73

--------------------------------------------------------------------------------



 

(iv)                              For purposes of determining withholding Taxes
imposed under the Foreign Account Tax Compliance Act (FATCA), from and after the
effective date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Borrower and the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(h)                                 Treatment of Certain Refunds.  Unless
required by Applicable Law, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines that
it has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Recipient, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender reasonably determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market (provided that such Lender has made such
determination in good faith and not in an arbitrary and capricious manner),
then, upon notice thereof by such Lender to the Borrower (through the
Administrative Agent), (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the

 

74

--------------------------------------------------------------------------------



 

Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans (in which event
no amounts will be due under Section 3.05 and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

(a)                                 If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent reasonably determines (and makes a similar determination
with respect to other similar facilities with respect to which it is acting as
agent) that (A) Dollar deposits are not being offered to banks in the London
interbank market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (A) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(B) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (or, in the case of a determination
by the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

 

(b)                                 Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in clause (i) of
Section 3.03(a), the Administrative Agent, in consultation with the Borrower,
may establish a reasonable alternative interest rate for the Impacted Loans, in

 

75

--------------------------------------------------------------------------------



 

which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (i) of the first sentence of
this section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis, and in each case such circumstances are unlikely to be
temporary; or

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

76

--------------------------------------------------------------------------------



 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in
the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or

 

77

--------------------------------------------------------------------------------



 

maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered; provided, however, that such Lender’s or such L/C Issuer’s
determination of any such amounts assessed against the Borrower shall be
consistent with the determination of amounts assessed against other (but not
necessarily all) borrowers that are similarly situated to the Borrower.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered. 
Each L/C Issuer and each Lender agrees that, in the event that it submits any
demand for payment under this Section 3.04(b) it shall, as part of making such
demand, have made a good faith determination (which determination shall be
conclusive) that it is concurrently making similar demands of other (but not
necessarily all) customers similarly situated.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent demonstrable error. 
Subject to Section 3.04(d) below, the Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or such L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

78

--------------------------------------------------------------------------------



 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be binding absent demonstrable error), which shall be due
and payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice, provided the period for which such interest is due shall not be more
than ninety days prior to such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any
out-of-pocket loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained but excluding any loss of
anticipated profits.  The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to the Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender requests compensation under Section 3.04,
or requires the Borrower to pay any Indemnified Taxes or additional amounts to
any Lender, any L/C Issuer, or any Governmental Authority for the account of any
Lender or any L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then at the request of the

 

79

--------------------------------------------------------------------------------



 

Borrower such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or pdf copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;

 

(ii)                                  Notes executed by the Borrower in favor of
each Lender requesting Notes;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and the Trust is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

 

80

--------------------------------------------------------------------------------



 

(v)                                 a favorable opinion of counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit H and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied, (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect and (C) a calculation of the Consolidated Leverage Ratio
as of the last day of the fiscal quarter for which financial statements have
been publicly filed prior to the Closing Date;

 

(viii)                        a duly completed Compliance Certificate as of the
last day of the fiscal quarter of the Borrower ended on September 30, 2018,
signed by a Responsible Officer of the Borrower; and

 

(ix)                              such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Required Lenders reasonably may reasonably require.

 

(b)                                 (i) Upon the reasonable request of any
Lender made at least ten (10) days prior to the Closing Date, the Borrower shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act, in each case at least five
(5) days prior to the Closing Date and (ii) at least five (5) days prior to the
Closing Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, then the Borrower shall have delivered, to each
Lender that so requests, a Beneficial Ownership Certification in relation to the
Borrower.

 

(c)                                  Any fees required to be paid to the
Administrative Agent or any Lender in connection with this Agreement or the Fee
Letter on or before the Closing Date shall have been paid.

 

(d)                                 Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the date that is three Business Days prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings

 

81

--------------------------------------------------------------------------------



 

(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 Assuming the effectiveness of the requested
Credit Extension, the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and

 

82

--------------------------------------------------------------------------------



 

carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of (or the requirement to create)
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, the conflict or breach of which
under the foregoing clauses (i) and/or (ii) would reasonably be expected to have
a Material Adverse Effect; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except with respect to notices which have already been given or where
the failure to obtain any of the foregoing would not have a Material Adverse
Effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present, in all material respects, the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein.

 

(b)                                 The unaudited consolidated balance sheets of
the Consolidated Group dated September 30, 2018, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

 

83

--------------------------------------------------------------------------------



 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had a Material Adverse Effect.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each of the Borrower
and each Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property material to its business, except
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Unencumbered
Property is subject to any Liens, other than Liens permitted by Section 7.01.

 

5.09                        Environmental Compliance.  The Borrower and its
Subsidiaries normally conduct, prior to the acquisition of any Property, a
customary review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on such Property, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except (a) those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

5.11                        ERISA Compliance.

 

(a)                                 Except as would not reasonably be expected
to result in a Material Adverse Effect, (i) each Pension Plan is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other Federal or state laws and (ii) each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination, opinion or advisory letter from the Internal Revenue Service to
the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by, or shall be timely

 

84

--------------------------------------------------------------------------------



 

submitted to, the Internal Revenue Service, and, to the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan that would reasonably
be expected to have a Material Adverse Effect.  There has been no prohibited
transaction, as defined in Section 406 of ERISA or Section 4975 of the Code, nor
violation of the fiduciary responsibility rules under ERISA with respect to any
Pension Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as would not reasonably be expected
to result in a Material Adverse Effect, (i) no ERISA Event has occurred, and
neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that would reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

 

(d)                                 Neither the Borrower nor, to the Borrower’s
knowledge, any ERISA Affiliate, maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.11(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

 

(e)                                  The Borrower represents and warrants as of
the Closing Date that the Borrower is not and will not be using “plan assets”
(within the meaning of 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments.

 

5.12                        Subsidiaries; Equity Interests.  As of the Closing
Date, Schedule 5.12 sets forth the owners of outstanding Equity Interests in
each Subsidiary Guarantor and such Equity Interests have been validly issued,
are fully paid and nonassessable and are owned by the party shown on Schedule
5.12 free and clear of all Liens, other than Permitted Encumbrances.  A majority
of the Equity Interests in Borrower are owned by the Trust.

 

85

--------------------------------------------------------------------------------



 

5.13                        Margin Regulations; Investment Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act.

 

5.14                        Disclosure.  (a)  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.  The reports,
financial statements, certificates and other information furnished in writing by
or on behalf of any Loan Party to the Administrative Agent or any Lender (in
each case other than projected financial information, other forward-looking
information and information of a general economic or industry-specific nature)
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished), taken as a
whole, do not contain any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that as to such written information supplied by third parties, the Borrower
represents only that it has no actual knowledge of any material misstatement or
material omission therein; provided further that, with respect to financial
projections concerning the Borrower and its subsidiaries that have been or are
hereafter made available to the Administrative Agent or any Lender by the
Borrower or any of its representatives (or on the Borrower’s or such
representative’s behalf) in connection herewith (the “Projections”), the
Borrower represents only that such Projections were prepared in good faith based
upon assumptions believed to have been reasonable at the time such Projections
were prepared (it being recognized that (i) actual results during the period or
periods covered by any such Projections may differ from the projected or
forecasted results and the differences may be material, and (ii) any such
Projections are subject to the risks detailed in the public filings of the
Trust, and the Borrower can give no assurance that the expectations can be
obtained).

 

(b)                                 As of the Closing Date, the information
included in each Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

5.15                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either

 

86

--------------------------------------------------------------------------------



 

individually or in the aggregate, with respect to all such non-compliance by all
such Subsidiaries would not reasonably be expected to have a Material Adverse
Effect.

 

5.16                        Taxpayer Identification Number.  The Borrower’s true
and correct U.S. taxpayer identification number is set forth on Schedule 10.02.

 

5.17                        Intellectual Property; Licenses, Etc.  The Borrower
and its Subsidiaries own, or are licensed to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, trade secrets, know-how,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are material to their respective businesses, except where the
failure would not reasonably be expected to have a Material Adverse Effect.  To
the best knowledge of the Borrower, no product, service, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon, misappropriates or
otherwise violates any rights held by any other Person, except for any
infringement that individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Effect.  To the best knowledge of the
Borrower, there has been no unauthorized use, access, interruption,
modification, corruption or malfunction of any information technology assets or
systems (or any information or transactions stored or contained therein or
transmitted thereby) owned or used by the Borrower or any of its Subsidiaries,
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

5.18                        REIT Status.  The Trust is qualified to elect or has
elected status as a real estate investment trust under Section 856 of the Code
and currently is in compliance in all material respects with all provisions of
the Code applicable to the qualification of the Trust as a real estate
investment trust.

 

5.19                        Unencumbered Properties.  Schedule 5.19 hereto
contains a complete and accurate description of Unencumbered Properties
designated by the Borrower to constitute Unencumbered Properties hereunder as of
the Closing Date and as supplemented from time to time in connection with the
delivery of a Compliance Certificate pursuant to Section 6.01(c) hereof or as
set forth in Section 2.18 and upon the inclusion or removal of a Property as an
Unencumbered Property for purposes of the financial covenants contained in
Section 7.09, including the entity that owns each Unencumbered Property.  With
respect to each Property identified from time to time as an Unencumbered
Property, Borrower hereby represents and warrants as follows except to the
extent the failure to comply with any of the following would not have a material
adverse effect on the value of the Unencumbered Property or to the extent
disclosed in writing to the Lenders and approved by the Required Lenders (which
approval shall not be unreasonably withheld):

 

(a)                                 No portion of any improvement on the
Unencumbered Property is located in an area identified by the Secretary of
Housing and Urban Development or any successor thereto as an area having special
flood hazards pursuant to the National Flood Insurance Act of 1968 or the Flood
Disaster Protection Act of 1973, as amended, or any successor law, or, if
located within any such area, Borrower or the applicable Subsidiary, to the
extent the same is available on commercially reasonable terms, has obtained and
will maintain insurance coverage for flood and other water damage in the amount
of the replacement cost of the improvements at the Unencumbered Property.

 

87

--------------------------------------------------------------------------------



 

(b)                                 To the Borrower’s knowledge, the
Unencumbered Property and the present use and occupancy thereof are in material
compliance with all applicable zoning ordinances (without reliance upon
adjoining or other properties), building codes, land use and Environmental Laws.

 

(c)                                  The Unencumbered Property is served by all
utilities required for the current use thereof.  All utility service is provided
by public utilities and the Unencumbered Property has accepted or is equipped to
accept such utility service.

 

(d)                                 Except with respect to Assets Under
Development, all public roads and streets necessary for service of and access to
the Unencumbered Property for the current use thereof have been completed, are
serviceable and all-weather and are physically and legally open for use by the
public.

 

(e)                                  The Unencumbered Property is served by
public water and sewer systems or, if the Unencumbered Property is not serviced
by a public water and sewer system, such alternate systems are adequate and
meet, in all material respects, all requirements and regulations of, and
otherwise complies in all material respects with, all Applicable Laws with
respect to such alternate systems.

 

(f)                                   Borrower is not aware of any material
latent or patent structural defect in the Unencumbered Property.  The
Unencumbered Property is free of damage and waste that would materially and
adversely affect the value of the Unencumbered Property (other than any casualty
loss being handled in accordance with the Loan Documents or condemnation
proceedings being handled in accordance with Loan Documents) and is in adequate
repair for its intended use.  The Unencumbered Property is free from material
damage caused by fire or other casualty (other than any casualty loss being
handled in accordance with the Loan Documents).  There is no pending or, to the
actual knowledge of Borrower, threatened condemnation proceedings affecting the
Unencumbered Property, or any material part thereof.

 

(g)                                  To Borrower’s knowledge, all liquid and
solid waste disposal, septic and sewer systems located on the Unencumbered
Property are in a condition and repair adequate for its intended use and, to
Borrower’s knowledge, in material compliance with all Applicable Laws with
respect to such systems.

 

(h)                                 All improvements on the Unencumbered
Property lie within the boundaries and building restrictions of the legal
description of record of the Unencumbered Property other than encroachments that
do not materially adversely affect the use or occupancy of the Unencumbered
Property, no such improvements encroach upon easements benefiting the
Unencumbered Property other than encroachments that do not materially adversely
affect the use or occupancy of the Unencumbered Property and no improvements on
adjoining properties encroach upon the Unencumbered Property or easements
benefiting the Unencumbered Property other than encroachments that do not
materially adversely affect the use or occupancy of the Unencumbered Property. 
All access routes that materially benefit the Unencumbered Property are
available to Borrower or the applicable Subsidiary of the Borrower, constitute
permanent easements that benefit all or part of the Unencumbered Property or are
public property, and the Unencumbered Property, by virtue of such easements or
otherwise, is contiguous to a physically open, dedicated all weather public
street, and has any necessary permits for ingress and egress.

 

88

--------------------------------------------------------------------------------



 

(i)                                     There are no material delinquent taxes,
ground rents, water charges, sewer rents, assessments, insurance premiums,
leasehold payments, or other outstanding charges affecting the Unencumbered
Property except to the extent such items are being contested in good faith and
as to which adequate reserves have been provided.

 

(j)                                    Each Unencumbered Property satisfies each
of the requirements set forth in the definition of “Unencumbered Property”.

 

A breach of any of the representations and warranties contained in this
Section 5.19 with respect to a Property shall disqualify such Property from
being an Unencumbered Property for so long as such breach continues (unless
otherwise approved by the Required Lenders) but shall not constitute a Default
(unless the elimination of such Property as an Unencumbered Property results in
a Default under one of the other provisions of this Agreement).

 

5.20                        OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee or affiliate thereof, is an individual or entity
that is, or is owned or controlled by, one or more individuals or entities that
are (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.  The representations set forth in this Section 5.20 do not apply
to any shareholders of a public reporting company.  Neither the making of the
Loans nor the use of the proceeds thereof will violate the USA PATRIOT Act
(Title III of Pbul. L. 107-56 (signed into law October 26, 2001)) (the “Act”),
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or successor statute thereto.  The Borrower and its Subsidiaries are in
compliance in all material respects with the Act.

 

5.21                        Anti-Corruption.  The Borrower and its Subsidiaries
have conducted their businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

5.22                        Solvency.  The Borrower is Solvent, and the
Borrower, each other Loan Party, and the other members of the Consolidated
Group, on a consolidated basis, are Solvent.

 

5.23                        EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

ARTICLE VI.  AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary and
the Trust to:

 

89

--------------------------------------------------------------------------------



 

6.01                        Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:

 

(a)                                 As soon as available, but in any event not
later than 120 days after the close of each fiscal year, for the Consolidated
Group, audited financial statements, including a consolidated balance sheet as
at the end of such year and the related consolidated statements of income and
retained earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, prepared by KPMG LLC or other independent certified public
accountants of nationally recognized standing;

 

(b)                                 As soon as available, but in any event not
later than 60 days after the close of each of the first three fiscal quarters
and not later than 90 days after the close of the last fiscal quarter of any
fiscal year, for the Consolidated Group, an unaudited internally prepared
consolidated balance sheet as of the close of each such period and the related
unaudited internally prepared consolidated statements of income and retained
earnings and of cash flows of the Consolidated Group for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case in comparative form the figures for the previous year, all certified by the
Borrower’s chief financial officer or chief accounting officer;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating whether the Borrower is in compliance with Sections 7.04 and 7.09,
including an update of Schedule 5.19 listing all of the Unencumbered Properties
as of such date, and (iii) stating whether any material change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 5.05 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d)                                 concurrently with the quarterly financial
statements required under clause (b) above, a schedule of the Unencumbered
Properties comprising the Total Unencumbered Property Pool Value, summarizing
total revenues, expenses, and Unencumbered Property NOI.

 

(e)                                  promptly following any request thereafter,
copies of all periodic and regular reports, registration statements (without
exhibits unless expressly requested by Administrative Agent) and prospectuses
and all amendments thereto filed by the Trust, the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange, or distributed
by the Trust to its shareholders generally, as the case may be;

 

(f)                                   Within 30 days after the close of each
fiscal year, annual projections (cash flow and operating income) for Borrower in
a form and content reasonably acceptable to Administrative Agent;

 

(g)                                  promptly following any reasonable request
therefor, provide information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and

 

90

--------------------------------------------------------------------------------



 

regulations, including, without limitation, the PATRIOT Act and the Beneficial
Ownership Regulation; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Trust, the Borrower or any Subsidiary, or compliance with the
terms of this Agreement, pursuant to a reasonable and customary request from the
Administrative Agent or any Lender.

 

The Borrower may, in its sole discretion, satisfy its obligations under Sections
6.01(a) and (b) by filing with the SEC Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q and such other reports on other forms as may be appropriate
at such times and in accordance with the SEC’s rules and the instructions
accompanying such forms.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

6.02                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted in a
Material Adverse Effect, including any of the following that has resulted in a
Material Adverse Effect:  (i) breach or non-performance of, or any default
under, a Contractual Obligation of the Borrower or any Subsidiary; (ii) any
action, suit, dispute, litigation, investigation, proceeding or suspension
involving the Borrower or any Subsidiary and any Governmental Authority
(including, without limitation pursuant to anti-money laundering Laws); or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event that
would reasonably be expected to result in a Material Adverse Effect; and

 

91

--------------------------------------------------------------------------------



 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section 6.02 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.02(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.03                        Payment of Taxes.  Pay and discharge as the same
shall become due and payable all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless (a) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary or (b) the failure to do so would not have a
Material Adverse Effect.

 

6.04                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.03; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

 

6.05                        Maintenance of Properties.  Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; provided that this Section shall not prevent the Borrower or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Borrower has concluded that such discontinuance would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Insurance.  Maintain with insurance
companies not Affiliates of the Borrower that the Borrower reasonably believes
to be financially sound and reputable, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

6.07                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.08                        Books and Records.  Maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Trust, Borrower or such Subsidiary, as
the case may be.

 

92

--------------------------------------------------------------------------------



 

6.09                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided the Borrower is given the opportunity to be present
for such discussions), all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that unless an Event of Default exists the Borrower
shall not be required to pay for such inspection.

 

6.10                        Use of Proceeds and Letters of Credit.  The Letters
of Credit and the proceeds of the Loans will be used only for general business
purposes of the Borrower (including, but not limited to debt refinancing,
property acquisitions, new construction, renovations, capital expenditures,
expansions, tenant improvement, leasing commissions, refinancing of existing
lines, financing acquisition of Investments permitted under Section 7.02,
dividends, redemptions and closing costs and equity investments primarily
associated with commercial real estate property acquisitions or refinancings). 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the FRB, including Regulations T, U and X.

 

6.11                        REIT Status.  The Trust will at all times comply
with all applicable provisions of the Code necessary to allow the Trust to
qualify for status as a real estate investment trust.

 

6.12                        Subsidiary Guarantees.  The Borrower shall cause
each of its Subsidiaries that owns a Property that is included as an
Unencumbered Property and so designated by Borrower for purposes of determining
Borrower’s compliance with the financial covenants contained in this Agreement
to execute and deliver to the Administrative Agent the Subsidiary Guaranty as
required under Article IV above.  For any Property added to the pool of
Unencumbered Properties after the date hereof (unless owned by an Exchange Fee
Titleholder), Borrower shall cause the Subsidiary owning such Unencumbered
Property to execute and deliver to the Administrative Agent, on or prior to the
date that such Property is included as an Unencumbered Property for purposes of
determining Borrower’s compliance with the financial covenants contained in this
Agreement, a joinder in the Subsidiary Guaranty, together with supporting
organizational and authority documents and opinions similar to those provided
with respect to the Borrower and the initial Subsidiary Guarantors under
Section 4.01.  If Borrower designates a Property that is owned by an Exchange
Fee Titleholder to be included as an Unencumbered Property, then the Subsidiary
of Borrower that is master leasing such Property shall execute a joinder to the
Subsidiary Guaranty and shall be a Subsidiary Guarantor during the period of
time that the exchange is pending.  If Borrower designates a Property that is
owned by an Exchange Property Owner to be included as an Unencumbered Property
during the period of time that the Exchange Beneficial Interests or tenant in
common interests are being marketed, then the Exchange Depositor or the
Subsidiary owning tenant in common interests that have not been sold, as the
case may be, shall execute a joinder to the Subsidiary Guaranty and shall be a
Subsidiary Guarantor during the period of time (not to exceed 24 months) during
which the sale of Exchange Beneficial Interests or tenant in common interests is
pending, but only for so long as such Property remains an Unencumbered
Property.  For Unencumbered Properties owned by an Exchange Fee Titleholder,
upon completion or termination of the reverse exchange, if Borrower desires the
applicable Property to remain an Unencumbered Property, Borrower, or a
Subsidiary of Borrower shall acquire all of the ownership interests of the
Exchange Fee Titleholder or title to such Unencumbered Property and at such time

 

93

--------------------------------------------------------------------------------



 

the entity that was previously the Exchange Fee Titleholder, but has become a
Subsidiary of the Borrower, or if fee title is acquired, the Subsidiary
acquiring fee title will execute a joinder to the Subsidiary Guaranty and become
a Subsidiary Guarantor, and the entity that had previously been master leasing
such Property shall be automatically released from the Subsidiary Guaranty.

 

6.13                        Release of Guarantors.  The Subsidiary Guarantors
may be released at the request of the Borrower once the Borrower or the Trust
receives investment grade ratings from two of S&P, Moody’s or Fitch, provided
that such Subsidiary Guarantors are also released from any other unsecured debt
or guaranties of Indebtedness. Following such release, any Subsidiary that
(x) owns any property that is an Unencumbered Property and (y) has any
outstanding recourse Indebtedness shall be required to be a Subsidiary Guarantor
in order for such property to be treated as an Unencumbered Property.  In
addition, once the Borrower or the Trust receives investment-grade ratings from
two of S & P, Moody’s or Fitch, the Subsidiary or master lessee if such property
is owned by an Exchange Fee Titleholder owning any Unencumbered Property shall
no longer be required to be a Subsidiary Guarantor unless such entity has
outstanding recourse indebtedness.

 

A Subsidiary Guarantor shall be automatically released from its obligations
under the Subsidiary Guaranty if (i) there is no Event of Default (or event
which, upon expiration of an applicable cure period, will become an Event of
Default), and (ii) Borrower delivers an updated Compliance Certificate to
Administrative Agent demonstrating compliance with all financial covenants
contained in Section 7.09(f), (g) and (h) of this Agreement without the
inclusion of the Unencumbered Property owned by such Subsidiary (or Exchange Fee
Titleholder if the Subsidiary Guarantor is the master lessee) in the calculation
of Borrower’s compliance with any of the foregoing covenants pertaining to
Unencumbered Properties, and representing and warranting that based on the
information as of the end or the prior quarter, but without counting the
Unencumbered Property owned by the Subsidiary Guarantor being released (or owned
by the Exchange Fee Titleholder if the Subsidiary Guarantor being released is
the master lessee) as an Unencumbered Property, Borrower will continue to comply
with all of the financial covenants in this Agreement upon release of such
Unencumbered Property and such Subsidiary Guarantor.   A Subsidiary that became
a party to the Subsidiary Guaranty because it was master leasing a Property
owned by an Exchange Fee Titleholder shall be released in accordance with
Section 6.12 upon delivery of a joinder to the Subsidiary Guaranty by the
Exchange Fee Titleholder once it becomes a Subsidiary of the Borrower, or an
election by Borrower to cause such Property to cease to be an Unencumbered
Property in accordance with the terms of this Agreement.  A Subsidiary that
became a party to the Subsidiary Guaranty because it was an Exchange Depositor
or a Subsidiary owning tenant in common interests that have not been sold with
respect to an Exchange Property shall be released in accordance with
Section 6.12 upon the earlier of the end of the marketing period described
therein or 24 months, at which point such Property shall cease to be an
Unencumbered Property or an election by Borrower to cause such Property to cease
to be an Unencumbered Property in accordance with the terms of this Agreement. 
Subject to the foregoing, the Administrative Agent shall, from time to time,
upon request from the Borrower, execute and deliver to the Borrower a written
acknowledgement that a Subsidiary Guarantor has been released from its
obligations under the Subsidiary Guaranty and the Lenders and the L/C Issuer
hereby authorize the Administrative Agent to deliver such acknowledgement.

 

6.14                        Investor Guaranties.  The Administrative Agent and
the Lenders have agreed to accept from time to time, upon the request of
Borrower, one or more Investor Guaranties.  No Investor Guarantor shall be a
person with whom Administrative Agent or any Lender is prohibited

 

94

--------------------------------------------------------------------------------



 

by applicable law from doing business, and Borrower shall deliver such
information as Administrative Agent may reasonably request to verify the
foregoing.

 

6.15                        Anti-Corruption Laws; Sanctions.  Conduct its
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions and with all applicable Sanctions, and maintain policies
and procedures designed to promote and achieve compliance with such laws and
Sanctions.

 

ARTICLE VII.  NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit the Trust or any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any Unencumbered Property, whether now owned or hereafter acquired,
other than Permitted Encumbrances.

 

7.02                        Investments.  Make any Investments other than
commercial Properties, Cash Equivalents, deposit accounts and securities
accounts (and investments in Subsidiaries that own such Investments) maintained
in the ordinary course of business, except that an aggregate 30% of Total Asset
Value, subject to individual limits set forth below, may be invested in the
following categories of assets (and investments in Persons that own such
assets):

 

(a)                                 Ownership of unimproved land on which no
material improvements have been commenced up to 5% of Total Asset Value;

 

(b)                                 Ownership of Assets Under Development (which
for this purpose shall be the book value plus the budgeted cost to complete) up
to 10% of Total Asset Value;

 

(c)                                  Ownership of First Mortgage Investments and
Other Debt Investments up to 12.5% of Total Asset Value;

 

(d)                                 Exchange Debt Investments up to 12.5% of
Total Asset Value;

 

(e)                                  Investments in Unconsolidated Affiliates
(including real estate funds or privately held companies) up to 15% of Total
Asset Value; and

 

(f)                                   Investments in Public REIT Securities up
to 10% of Total Asset Value.

 

In the event that any Investments exceed the maximum amounts set forth above,
such excess Investments shall not constitute an Event of Default but shall be
excluded from the calculation of the financial covenants in Section 7.09.

 

7.03                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

95

--------------------------------------------------------------------------------



 

(a)                                 any Person may merge or consolidate with or
into (i) the Borrower or the Trust, provided that the Borrower or the Trust, as
applicable, shall be the continuing or surviving Person and there is no Change
of Control, or (ii) any one or more other Subsidiaries, including newly formed
Subsidiaries, provided that when any Subsidiary Guarantor is merging or
consolidating with or into another Subsidiary that is not a Subsidiary
Guarantor, the Subsidiary Guarantor shall be the continuing or surviving Person;

 

(b)                                 any Subsidiary may dissolve or liquidate, or
Dispose of any, all or substantially all of its assets (upon voluntary
liquidation or otherwise), and Borrower may Dispose of any or all of its Equity
Interests in any Subsidiary, provided that if such Subsidiary owns a Property
that had been included as an Unencumbered Property, and the Property Value of
such Property together with the Property Value of any other Unencumbered
Properties being sold in the same or related transactions is $50,000,000 or
more, Borrower must provide an updated Compliance Certificate as a condition to
the dissolution, liquidation, or Disposition being permitted hereby,
demonstrating that Borrower is in compliance with all of its covenants without
including such Property as an Unencumbered Property; and

 

(c)                                  Borrower or Trust may enter into a merger
in which such entity is the survivor.

 

7.04                        Restricted Payments.  Make any Restricted Payments
without the consent of the Required Lenders at any time during which an Event of
Default (other than an Event of Default under clause (c) of Section 8.01) is
continuing, except to the extent necessary for the Trust to maintain its status
as a real estate investment trust.

 

7.05                        Change in Nature of Business.  Engage to any
material extent in any business if, as a result, the general nature of the
business in which the Borrower and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Borrower and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement.

 

7.06                        Transactions with Affiliates.  Sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate and (c) Restricted Payments
permitted by Section 7.04 and (d) pursuant to each of the agreements listed on
Schedule 7.06 attached hereto together with any amendment, modification,
renewal, replacement or similar agreement entered into on terms which are not
materially less favorable (taken as a whole) to the Borrower or the Trust than
the agreements set forth on Schedule 7.06.

 

7.07                        Sanctions.  Permit any Loan or the proceeds of any
Loan, directly or indirectly, (a) to be lent, contributed or otherwise made
available to fund any activity or business in any Designated Jurisdiction,
(b) to knowingly fund any activity or business of any Person located, organized
or residing in any Designated Jurisdiction or who is the subject of any
Sanctions, or (c) in any other manner that will knowingly result in any
violation by any Person (including any Lender, any Arranger, the Administrative
Agent, the L/C Issuer or the Swing Line Lender) of any Sanctions.

 

96

--------------------------------------------------------------------------------



 

7.08                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.09                        Financial Covenants.

 

(a)                                 Consolidated Tangible Net Worth. Permit
Consolidated Tangible Net Worth as of the last day of any fiscal quarter to be
less than $642,649,000 plus seventy percent (70%) of the aggregate proceeds
received by the Borrower or the Trust (net of reasonable related fees and
expenses and net of any redemption of shares, units or other ownership interests
in Borrower or the Trust during such period) in connection with any offering of
stock or other equity after September 30, 2018.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.5 to 1.0
as of the last day of any fiscal quarter, determined based on information for
the most recent quarter annualized.

 

(c)                                  Consolidated Leverage Ratio.  Permit
Consolidated Leverage Ratio to be more than sixty percent (60%) as of the last
day of any fiscal quarter, provided that the Consolidated Leverage Ratio may
increase to up to 65% for up to four (4) consecutive quarters commencing with
the fiscal quarter immediately following a Material Acquisition.

 

(d)                                 Secured Indebtedness.  Permit Total Secured
Indebtedness to exceed forty-five percent (45%) of Total Asset Value as of the
last day of any fiscal quarter; provided, that the maximum percentage shall
increase to fifty (50%) for up to four consecutive quarters commencing with the
fiscal quarter immediately following a Material Acquisition.

 

(e)                                  Secured Recourse Indebtedness.  Permit
Total Secured Recourse Indebtedness to exceed ten percent (10%) of Total Asset
Value as of the last day of any fiscal quarter, excluding recourse associated
with interest rate hedges.

 

(f)                                   Unsecured Interest Coverage Ratio.  Permit
the Unsecured Interest Coverage Ratio to be less than 2.0 to 1.0 at any date of
determination.

 

(g)                                  Maximum Unencumbered Asset Pool Leverage
Ratio.  Permit the Unencumbered Asset Pool Leverage Ratio on the date of
determination to be more than sixty percent (60%), provided that the maximum
percentage shall increase to 65% for up to four consecutive quarters commencing
with the fiscal quarter immediately following a Material Acquisition.

 

(h)                                 Unencumbered Property Pool Criteria.  The
Borrower shall comply with the following requirements regarding Unencumbered
Properties:

 

(i)                                     There must be a minimum of $100,000,000
in Total Unencumbered Property Pool Value at all times;

 

(ii)                                  There must be at least ten
(10) Unencumbered Properties;

 

97

--------------------------------------------------------------------------------



 

(iii)                               No single Unencumbered Property shall
account for more than twenty five percent (25%) of Total Unencumbered Property
Pool Value except that with respect to any Property leased to tenant(s) with an
Investment Grade Rating, any such Property may account for up to thirty percent
(30%) of Total Unencumbered Property Pool Value;

 

(iv)                              The percentage of Total Unencumbered Property
Pool Value attributable to Unencumbered Property NOI from a single tenant shall
not exceed thirty percent (30%) if the tenant has an Investment Grade Rating (or
another comparable tenant reasonably approved by the Required Lenders for
treatment as an investment grade tenant for the purpose of this provision) and
twenty percent (20%) for all other tenants;

 

(v)                                 No single metropolitan statistical area
shall comprise more than thirty-five percent (35%) of the aggregate Unencumbered
Property NOI for all Unencumbered Properties;

 

(vi)                              The percentage of the Total Unencumbered
Property Pool Value attributable to unencumbered First Mortgage Investments
shall not exceed twelve and one half percent (12.5%);

 

(vii)                           The Total Unencumbered Property Pool Value
attributable to Exchange Debt Investments shall not exceed twelve and one half
percent (12.5%); and

 

(viii)                        The Total Unencumbered Property Pool Value
attributable to Exchange Properties shall not exceed fifteen percent (15%).

 

Any amounts in excess of the limitations. above (other than clauses (i) and
(ii)) shall be disregarded for purposes of determining Total Unencumbered
Property Pool Value and Unencumbered Property NOI, but shall not constitute a
Default hereunder.

 

7.10                        Exchange Property; Exchange Fee Titleholders. For
purposes of calculation of the applicable financial covenants set forth in
Section 7.09, the Borrower and its Subsidiaries shall be given credit for
Exchange Properties and properties held by an Exchange Fee Titleholder pursuant
to an exchange that qualifies, qualified or is intended to qualify as a reverse
exchange under Section 1031 of the Code (including in the event any such
property is subject to a mortgage in favor of, or for the benefit of, the
Borrower or any of its Subsidiaries) as described herein.

 

7.11                        Changes to Advisory Agreement.  Except to the extent
otherwise permitted pursuant to 7.06(a) above, amend, supplement or otherwise
modify in any material respect the Advisory Agreement on terms which are
materially less favorable to the Trust than the terms prior to such amendment or
supplement (considering all such amendments and supplements taken as a whole)
without the prior written consent of the Required Lenders (which consent shall
not be unreasonably withheld).  Solely for purposes of Section 7.06(a)-(d), the
Advisory Agreement shall be considered an agreement with an Affiliate.

 

7.12                        Sanctions.  Directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, to fund any
activities of or business with any Person, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person, participating in the transaction, whether
as Lender, Arranger,

 

98

--------------------------------------------------------------------------------



 

Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions
or of the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions.

 

7.13                        Anti-Corruption Laws.  Directly or, to its
knowledge, indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other anti-corruption legislation in other
jurisdictions.

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five days after written
notice of such failure, any other amount payable hereunder or under any other
Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.04 (with respect to the Borrower’s existence), 6.10, 7.02, 7.03, 7.04,
7.05, 7.06, 7.07, or 7.09 or the Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01 or 7.08 and such failure
continues for 15 days after Borrower’s knowledge of such failure; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after written notice from the
Administrative Agent provided that such period shall be extended for up to an
additional 30 days so long as such breach is reasonably susceptible of cure
within such additional period and the Borrower diligently and in good faith
continues to attempt to cure such breach; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered by or on behalf of the Borrower or
any other Loan Party pursuant to the requirements contained herein, shall be
materially incorrect or materially misleading when made or deemed made; or

 

(e)                                  Cross-Default.  Any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or an event or condition has occurred at the time of the
determination of default under this clause (e) that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided, that this clause (e) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; or

 

99

--------------------------------------------------------------------------------



 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 90 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) The Borrower or any Loan Party becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Loan Party (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 60 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise is not in effect, but only if Borrower or the applicable party has not
paid such judgment or otherwise set aside such judgment within 30 days after the
commencement of enforcement proceedings; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which when taken together with
all other ERISA Events that have occurred has resulted or would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $25,000,000; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

100

--------------------------------------------------------------------------------



 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.16 and 2.17, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) then due and payable to the Administrative Agent in its capacity as
such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) then due and payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or any L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations then due and payable, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

 

101

--------------------------------------------------------------------------------



 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the applicable L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.16; and

 

Last, the balance, if any, after all of the Obligations then due and payable
have been indefeasibly paid in full, to the Borrower or as otherwise required by
Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.  ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents and its duties hereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

102

--------------------------------------------------------------------------------



 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 may, but shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
reasonable opinion or the reasonable opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own bad faith, gross negligence or willful misconduct.  Except for knowledge
of a Default under Section 8.01(a), the Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or

 

103

--------------------------------------------------------------------------------



 

increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the written advice of any such counsel, accountants or
experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agents.

 

9.06                        Resignation or Removal of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the reasonable consent of the Borrower so long as no Event of
Default has occurred and is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.  If the initial Administrative Agent at any time is no longer a Lender
then the Administrative Agent will upon the request of the Borrower made with
the consent of the Required Lenders, which Borrower may make so long as no Event
of Default exists and is continuing, resign as Administrative Agent in which
event a new Administrative Agent shall be appointed in accordance with the terms
hereof.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
or if there is cause (which shall be gross negligence or willful misconduct by
such Person), the Required Lenders may, to the extent permitted by Applicable
Law, by notice in writing to the Borrower and such Person, remove such Person as
Administrative Agent and, with the reasonable consent of the Borrower so long as
no Event of Default has occurred and is continuing, appoint a successor.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier

 

104

--------------------------------------------------------------------------------



 

day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents arising from and after such date
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(i) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent, and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity as Administrative
Agent hereunder or under the other Loan Documents, including in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

(d)                                 Any resignation or removal of by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation or removal as an L/C Issuer and as Swing Line Lender.  If Bank
of America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.02(c).  If Bank of America resigns as a Swing Line
Lender, it shall retain all the rights of a Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.03(c).  Upon the appointment by the Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or

 

105

--------------------------------------------------------------------------------



 

Swing Line Lender, as applicable, (b) the retiring or removed L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements

 

106

--------------------------------------------------------------------------------



 

and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10                        Lender Reply Period.  All communications from the
Administrative Agent to Lenders requesting Lenders’ determination, consent or
approval (i) shall be given in the form of a written notice to each Lender,
(ii) shall be accompanied by a description of the matter as to which such
determination, consent or approval is requested, (iii) shall include a legend
substantially as follows, printed in capital letters or boldface type:

 

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”

 

and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof.  Each Lender shall reply promptly to any such
request, but in any event within ten (10) Business Days after the delivery of
such request by Administrative Agent (the “Lender Reply Period”).  Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination.  With respect to decisions requiring the
approval of the Required Lenders or all Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Required Lenders or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.  Nothing in this Section 9.10 shall restrict the
Administrative Agent from requesting a reply to a request for an approval in
less than ten Business Days but the deemed approval provided in this
Section 9.10 shall not apply until the expiration of a ten Business Day period.

 

9.11                        Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s

 

107

--------------------------------------------------------------------------------



 

entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

ARTICLE X.  MISCELLANEOUS

 

10.01                 Amendments, Etc.  Subject to Section 3.03(c) and, the last
paragraph of Section 10.01, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such

 

108

--------------------------------------------------------------------------------



 

waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(except as provided in Section 2.14);

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend or waive
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(e)                                  change (i) Section 2.13 or 8.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, subject to the proviso below or (ii) the order
of application of any reduction in the Commitments or any prepayment of Loans
among the Facilities from the application thereof set forth in the applicable
provisions of Section 2.05(c) in any manner that materially and adversely
affects the Lenders under a Facility without the written consent of (A) if such
Facility is the Term Facility, the Required Term Lenders and (B) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders;

 

(f)                                   change the definition of “Applicable
Percentage” or “Applicable Revolving Credit Percentage”;

 

(g)                                  change (i) any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (ii) the definition of “Required
Revolving Lenders” or “Required Term Lenders” without the written consent of
each Lender under the applicable Facility;

 

(h)                                 release the Trust as a Guarantor or, except
as permitted by Section 6.12, release all or substantially all of the Subsidiary
Guarantors;

 

(i)                                     impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is the
Term Facility, the Required Term Lenders and (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

 

109

--------------------------------------------------------------------------------



 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lenders in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lenders under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; and (v) notwithstanding
anything in this Agreement to the contrary, any amendment that would extend the
Maturity Date with respect to Loans or Commitments, provide for any increased
pricing (including fees) for any Lenders agreeing to extend their Loans or
Commitments pursuant to the terms of such amendment and any corresponding
modifications under this Agreement related thereto may be effected pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent, and the extending Lenders.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended, the maturity of any of its Loans may
not be extended (except as provided in Section 2.14), and the rate of interest
on any of its Loans may not be reduced, in each case without the consent of such
Defaulting Lender and (y) any waiver, amendment, consent or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more additional term loan facilities to this Agreement subject
to the limitations in Section 2.15 and to permit the extensions of credit and
all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing Facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing Facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

110

--------------------------------------------------------------------------------



 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to any Loan Party, the Administrative
Agent, any L/C Issuer or any Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, any Swing Line Lender, any L/C Issuer or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon actual
receipt or the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification from Administrative
Agent that such notice or communication is available and identifying the website
address therefor.

 

111

--------------------------------------------------------------------------------



 

(c)                                  The Platform.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or Arranger may, but shall
not be obligated to, make available to the Lenders and L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the borrower materials on
IntraLinks or another similar electronic system (the “Platform”).  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, each L/C Issuer and each Swing Line Lender
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, each L/C Issuer and each Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower and reasonably relied on by such Person.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

112

--------------------------------------------------------------------------------



 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, any L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
all reasonable and documented out of pocket expenses (i) incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
out of pocket fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) customarily incurred
by the L/C Issuers in connection with the issuance, amendment, extension,
reinstatement or renewal of any Letter of Credit or any demand for payment
thereunder, provided that such expenses are customarily charged in connection
with the issuance of the Letters of Credit and (iii) incurred by the
Administrative Agent, any Lender or any L/C Issuer (including and limited to the
fees, charges and disbursements of one outside counsel for the Administrative
Agent, the Lenders and the L/C Issuers; provided, that in the event of a
conflict between such outside counsel and the Administrative Agent, any Lender
or any L/C Issuer, the reasonable and documented fees, charges and disbursements
of one additional outside counsel engaged in respect of such conflict shall be
paid by the Borrower), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued

 

113

--------------------------------------------------------------------------------



 

hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from a claim not involving an act or omission of the
Borrower and that is brought by an Indemnitee against another Indemnitee (other
than against the Administrative Agent or the co-lead arrangers in their
capacities as such).

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer, any Swing Line
Lender or any Related Party of any of the foregoing, and without limiting
Borrower’s obligation to do so, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer, or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss,

 

114

--------------------------------------------------------------------------------



 

claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer or such Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), or such L/C Issuer or such Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

115

--------------------------------------------------------------------------------



 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitments (which for
this purpose includes Loans outstanding thereunder) or, if the Commitments are
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 (and in
integral multiples of $1,000,000 in excess thereof) unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

116

--------------------------------------------------------------------------------



 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitments assigned, except that this clause (ii) shall not
apply to any Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld provided that it shall not be unreasonable for
Borrower to withhold its consent to an assignment to a direct competitor of
Borrower, the Guarantors or any Affiliates of any thereof) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term Commitment or Revolving Credit Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of each L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of each L/C Issuer and each Swing
Line Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or

 

117

--------------------------------------------------------------------------------



 

(C) to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of a natural Person).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  No Person that acquires any interest in any rights or obligations of
any Lender under this Agreement pursuant to this Section 10.6(b) shall be
entitled to receive, absent a Change in Law occurring after the date such Person
acquires such interest, any greater payments or greater benefits under
Section 3.01 with respect to such interest than were available on the date of
assignment to the assigning or transferring Lender from whom such Person
acquired such interest.  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the

 

118

--------------------------------------------------------------------------------



 

recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, but with five (5) days prior notice (unless an Event of
Default exists) to the Borrower and the Administrative Agent (the “Participation
Notice”), sell participations to any Person (other than a natural person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries, or any direct competitor of
Borrower, Guarantors or any Affiliates of any thereof, if but only if Borrower
notifies the applicable Lender within two (2) Business Days after receipt of the
Participation Notice that the proposed participant is a direct competitor of
Borrower, Guarantors or any Affiliates of any thereof;  unless in each case an
Event of Default has occurred and is continuing) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.  The Administrative Agent shall have no
responsibility for monitoring the notice requirement set forth above in this
provision.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(g) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request

 

119

--------------------------------------------------------------------------------



 

and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America or any L/C Issuer or Swing Line Lender
assigns all of its Commitments’ and Loans pursuant to subsection (b) above, Bank
of America or such L/C Issuer or Swing Line Lender as the case may be, may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, the Administrative Agent and
Lenders, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America or the applicable L/C Issuer or
Swing Line Lender, as L/C Issuer or Swing Line Lender, as the case may be.  If
Bank of America or the applicable L/C Issuer resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America or the applicable Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or

 

120

--------------------------------------------------------------------------------



 

Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or the applicable retiring L/C Issuer to
effectively assume the obligations of Bank of America or the applicable retiring
L/C Issuer with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Law or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) to the extent necessary in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or an Affiliate of the Borrower which source did not acquire such
information as a result of a breach of this Section.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.  For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
Applicable Law, including United States Federal and state securities Laws.

 

121

--------------------------------------------------------------------------------



 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means

 

122

--------------------------------------------------------------------------------



 

(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder (other
than unasserted contingent obligations) shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
any Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if a single Lender has given notice
pursuant to Section 3.02 or is unable to determine or provide the Eurodollar
Rate under Section 3.03, as applicable (it being agreed that if multiple Lenders
have given that notice or are unable to determine or provide the Eurodollar Rate
then the right to replace for that reason shall not apply), or if any Lender is
a Defaulting Lender or in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.01, the consent of the Required Lenders (or the
requisite other percentage of Lenders under Section 10.01) shall have been
obtained but the consent of one or more of such other Lenders whose consent is
required shall not have been obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender (for greater clarity, a Lender
whose consent was not obtained, in the case of any proposed amendment,
modification, termination, waiver or consent) and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

123

--------------------------------------------------------------------------------



 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Sections 3.04 and 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
Applicable Law; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply for reasons other than that such Lender is not owed any
compensation under Section 3.04 because Borrower has paid it, or Borrower is no
longer required to pay any additional amount to such Lender or any Governmental
Authority for the account of such Lender pursuant to Section 3.01 because all
such amounts have been paid by Borrower.

 

Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

 

Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Lender (including the furnishing of a backstop standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced hereunder except in accordance with the terms of Section 9.06.

 

124

--------------------------------------------------------------------------------



 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

125

--------------------------------------------------------------------------------



 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent are arm’s-length
commercial transactions between the Borrower and its and Affiliates, on the one
hand, and the Administrative Agent the Arrangers, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arrangers has any obligation to the Borrower,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by Law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated

 

126

--------------------------------------------------------------------------------



 

hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Committed Loan Notices, Swing Line Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary
(other than Section 10.2(a)) the Administrative Agent is under no obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies Borrower, which information includes, but is not limited to, its name
and address, a Beneficial Ownership Certification, and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower in accordance with the PATRIOT Act and the Beneficial Ownership
Regulation prior to closing this Facility.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that such party reasonably requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act and the
Beneficial Ownership Regulation.

 

10.19                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.20                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

10.21                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

127

--------------------------------------------------------------------------------



 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

10.22                 Amendment and Restatement.  This Agreement amends and
restates in its entirety the Existing Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

128

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP, a Delaware limited
partnership

 

 

 

 

By:

Black Creek Diversified Property Fund Inc.,

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Lainie Minnick

 

 

Name:

Lainie Minnick

 

 

Title:

Managing Director, Chief Financial Officer and Treasurer

 

S-1

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Alicia Wakely

 

Name:

Alicia Wakely

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Alicia Wakely

 

Name:

Alicia Wakely

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent, and as a Lender, L/C Issuer
and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Ryan M. Dempsey

 

Name:

Ryan M. Dempsey

 

Title:

Executive Director

 

S-4

--------------------------------------------------------------------------------



 

 

PNC BANK NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ James A. Harmann

 

Name:

James A. Harmann

 

Title:

Senior Vice President

 

S-5

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, N.A., as Co-Syndication Agent and as a Lender, L/C Issuer and
Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Craig Koshkarian

 

Name:

Craig Koshkarian

 

Title:

Senior Vice President

 

S-6

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Documentation
Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Mains

 

Name:

Matthew Mains

 

Title:

Senior Vice President

 

S-7

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Kauffman

 

Name:

Michael Kauffman

 

Title:

Managing Director

 

S-8

--------------------------------------------------------------------------------



 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ghi Gavin

 

Name:

Ghi Gavin

 

Title:

Senior Vice President

 

S-9

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Elizabeth Dove

 

Name:

Elizabeth Dove

 

Title:

Vice President

 

S-10

--------------------------------------------------------------------------------



 

 

BANK OF THE WEST, a California banking corporation, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sarah J. Burns

 

Name:

Sarah J. Burns

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Stephanie Beggs

 

Name:

Stephanie Beggs

 

Title:

Vice President

 

S-11

--------------------------------------------------------------------------------



 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

By:

/s/ Greg Warsek

 

Name:

Greg Warsek

 

Title:

Sr. Vice President

 

S-12

--------------------------------------------------------------------------------



 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Katherine Davidson

 

Name:

Katherine Davidson

 

Title:

Director

 

S-13

--------------------------------------------------------------------------------



 

 

RAYMOND JAMES BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Dennis J. Szczesuil

 

Name:

Dennis J. Szczesuil

 

Title:

Senior Vice President

 

S-14

--------------------------------------------------------------------------------

 